10.48 Subscription Agreement


SUBSCRIPTION AGREEMENT


THIS SUBSCRIPTION AGREEMENT (this “Agreement”), is dated as of March 17, 2011,
by and between Attitude Drinks, Inc., a Delaware corporation (the “Company”),
and the subscribers identified on Schedule 1 hereto (the “Subscribers”).


WHEREAS, the Company and the Subscribers are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6) and/or Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “1933 Act”);


WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Subscribers, as
provided herein, and the Subscribers shall purchase, in the aggregate, (i) up to
$600,000 of principal amount (“Principal Amount”) secured promissory notes of
the Company (“Note” or “Notes”), a form of which is annexed hereto as Exhibit A,
convertible into shares of the Company’s Common Stock, $0.001 par value (the
“Common Stock”) at a per share conversion price set forth in the Notes
(“Conversion Price”); and (ii) Class A Warrants (the “Warrants”) in the form
attached hereto as Exhibit B, to purchase shares of the Company’s Common Stock
(the “Warrant Shares”) (the “Offering”).  The Notes, shares of Common Stock
issuable upon conversion of the Notes (the “Conversion Shares”), the Warrants
and the Warrant Shares are collectively referred to herein as the “Securities”;
and


WHEREAS, the aggregate proceeds of the sale of the Notes and the Warrants
contemplated hereby (“Purchase Price”) shall be held in escrow by Grushko &
Mittman, P.C., 515 Rockaway Avenue, Valley Stream, New York 11581 (the “Escrow
Agent”) pursuant to the terms of an Escrow Agreement to be executed by the
parties substantially in the form attached hereto as Exhibit C (the “Escrow
Agreement”).


NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Subscribers hereby agree as
follows:


1.           (a)           Closing.   Subject to the satisfaction or waiver of
the terms and conditions of this Agreement, on the “Closing Date”, Subscriber
shall purchase and the Company shall sell to the Subscribers Notes in the
principal amount of no minimum dollar amount and up to $600,000.  The “Closing
Date” shall be the date that subscriber funds representing the net amount due
the Company from the Purchase Price is transmitted by wire transfer or otherwise
to or for the benefit of the Company and such releases are referred to as the
“Closing”.


(b)           Time Effective Clauses.  All time effective clauses not
specifically related to an actual Closing Date shall be deemed to have commenced
as of the Closing Date.


2.           Notes and Warrants.


(a)           Notes.   Subject to the satisfaction or waiver of the terms and
conditions of this Agreement, on the Closing Date, each Subscriber shall
purchase from the Company, and the Company shall sell to each such Subscriber, a
Note in the Principal Amount designated on Schedule 1 hereto for each such
Subscriber’s Purchase Price indicated thereon.
 
 
1

--------------------------------------------------------------------------------

 
 
(b)           Warrants.  On the Closing Date, the Company will issue and deliver
the Warrants to the Subscribers.  One Class A Warrant will be issued for every
Share which would be issued on the Closing Date assuming the complete conversion
of the Note on the Closing Date at the Conversion Price.   The exercise price to
acquire a Warrant Share upon exercise of a Class A Warrant shall be equal to
$0.02, subject to reduction as described in the Class A Warrant.  The Class A
Warrants shall be exercisable until five years after the issue date of the
Warrants.
 
(c)           Allocation of Purchase Price.   The Purchase Price will be
allocated by each Subscriber, among the components of the Securities so that
each component of the Securities will be fully paid and non-assessable.
 
3.           Security Interest.   On or about October 23, 2007, certain lenders
were granted a security interest in the assets of the Company, including
ownership of the Subsidiaries (as defined in Section 5(a) of this Agreement) and
in the assets of the Subsidiaries, which security interest was memorialized in a
“Security Agreement” and “Collateral Agent Agreement” dated October 23, 2007, as
amended on or about January 8, 2008, September 29, 2008, January 27, 2009, March
30, 2009, July 15, 2010, and January 21, 2011, respectively.  The Subsidiaries
guaranteed the Company’s obligations under the Transaction Documents [as defined
in Section 5(c)].   Such guaranties were memorialized in a “Subsidiary
Guaranty”.  The Security Agreement and Collateral Agent Agreement are hereby
amended to include the Subscribers and the Company agrees that the Subscribers
are hereby made parts to the Security Agreement and Collateral Agent Agreement
as Lenders therein and their interests in the Obligations (as defined in the
Security Agreement) are pari pasu in proportion to their specific Obligation
amounts and of equal priority with each other.   The Company will execute such
other agreements, documents and financing statements reasonably requested by the
Subscribers to memorialize and further protect the security interest described
herein, which will be filed at the Company’s expense with the jurisdictions,
states and counties designated by the Subscribers.  The Company will also
execute all such documents reasonably necessary in the opinion of Subscribers to
memorialize and further protect the security interest described herein.
 
4.           Subscriber Representations and Warranties.  Each of the Subscribers
hereby represents and warrants to and agrees with the Company with respect only
to such Subscriber that:
 
(a)           Organization and Standing of the Subscriber.  Subscriber, to the
extent applicable, is an entity duly formed, validly existing and in good
standing under the laws of the jurisdiction of its formation.
 
(b)           Authorization and Power.  Such Subscriber has the requisite power
and authority to enter into and perform this Agreement and the other Transaction
Documents (as defined herein) and to purchase the Note and Warrants being sold
to it hereunder.  The execution, delivery and performance of this Agreement and
the other Transaction Documents by such Subscriber and the consummation by it of
the transactions contemplated hereby and thereby have been duly authorized by
all necessary corporate action, and no further consent or authorization of
Subscriber or its board of directors or stockholders, if applicable, is
required.  This Agreement and the other Transaction Documents have been duly
authorized, executed and delivered by such Subscriber and constitutes, or shall
constitute, when executed and delivered, a valid and binding obligation of such
Subscriber, enforceable against Subscriber in accordance with the terms thereof.
 
 
2

--------------------------------------------------------------------------------

 

 
(c)           No Conflicts.  The execution, delivery and performance of this
Agreement and the other Transaction Documents and the consummation by such
Subscriber of the transactions contemplated hereby and thereby or relating
hereto do not and will not (i) result in a violation of such Subscriber’s
charter documents, bylaws or other organizational documents, if applicable; (ii)
conflict with nor constitute a default (or an event which with notice or lapse
of time or both would become a default) under any agreement to which such
Subscriber is a party; nor (iii) result in a violation of any law, rule, or
regulation, or any order, judgment or decree of any court or governmental agency
applicable to such Subscriber or its properties (except for such conflicts,
defaults and violations as would not, individually or in the aggregate, have a
material adverse effect on Subscriber).  Such Subscriber is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under this Agreement and the other
Transaction Documents  nor to purchase the Securities in accordance with the
terms hereof, provided that for purposes of the representation made in this
sentence, such Subscriber is assuming and relying upon the accuracy of the
relevant representations and agreements of the Company herein.


(d)           Information on Company.   Such Subscriber has been furnished with
or has had access at the EDGAR Website of the Commission to the Company's Annual
Report on Form 10-K (including the audited financial statements therein) for the
period ended March 31, 2010 filed on July 14, 2010, and Company’s Quarterly
Reports on Form 10-Q (including the unaudited financial statements therein) for
the periods ended September 30, 2010 and December 31, 2010 filed on November 22,
2010 and February 18, 2011 (hereinafter referred to collectively as the
"Reports").  Such financial statements were prepared pursuant to Generally
Accepted Accounting Principles in the United States and fairly present in all
material respects the financial position of the Company and its consolidated
subsidiaries, if any, as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject to normal,
immaterial adjustments.  In addition, such Subscriber may have received in
writing from the Company such other information concerning its operations,
financial condition and other matters as such Subscriber has requested in
writing, identified thereon as OTHER WRITTEN INFORMATION (such other information
is collectively, the "Other Written Information"), and considered all factors
such Subscriber deems material in deciding on the advisability of investing in
the Securities.  In addition to the representations and warranties made by the
Subscriber as set forth in the Subscription Agreement, Subscriber further
represents and warrants to the Company and Placement Agent that it understands
and acknowledges the following risks associated with the Company and its
securities:
 
· An original issue discount related to the Notes and Warrants may have an
adverse tax implication for you;
 
· The Company may not have sufficient resources to pay back the Notes upon their
maturity date;
 
· The Company is currently in default of certain of its short-term bridge notes
and convertible notes payable and has other substantial debt obligations;
 
·  The Company's default of a debt obligation would trigger a default of the
Notes ;
 
· The Company’s management owns or controls a significant number of the
outstanding shares of the Company’s common stock and common stock equivalents,
and will continue to have significant ownership of the Company’s voting
securities for the foreseeable future;
 
· The Company is dependent on a third-party co-packers for the production of
their sole commercial product, and if the Company is required to find
alternative co-packers, its business may be adversely affected;
 
 
3

--------------------------------------------------------------------------------

 
 
· The Company's agreement with its primary co-packer expires on December 15,
2011;
 
· Trading in the Company’s Common Stock has been of limited volume, so investors
may not be able to sell as many of their Shares and/or Warrant Shares as they
want at prevailing prices;
 
· Neither the Shares, Warrants nor Warrant Shares have been registered under the
Act and are subject to restrictions on transferability;
 
· The future issuance of the Company’s authorized but unissued shares could
adversely affect the market price for its shares;
 
· With the exception of certain excepted issuances, the issuance of securities
at lower prices than existing long-term notes/warrants conversion/exercise
prices will reset existing long-term notes and warrants to a lower
conversion/exercise price, which will give these holders the right to convert or
exercise into substantially more shares of the Company’s common stock;
 
· The Company's auditors have expressed substantial doubt about the Company's
ability to continue as a going concern;
 
· The Company’s need for the continued sale of equity securities will dilute
existing stockholders and may adversely affect the market price for the
Company’s Common Stock; and
 
· Unless the Company generates sufficient revenue from its operations,
the Principal Amount received by the Company pursuant to the Notes will allow
the Company to continue its operations for no more than three (3) months..


(e)           Information on Subscriber.   Such Subscriber is, and will be at
the time of the conversion of the Notes and exercise of the Warrants, an
“accredited investor,” as such term is defined in Regulation D promulgated by
the Commission under the 1933 Act, is experienced in investments and business
matters, has made investments of a speculative nature and has purchased
securities of United States publicly-owned companies in private placements in
the past and, with its representatives, has such knowledge and experience in
financial, tax and other business matters as to enable such Subscriber to
utilize the information made available by the Company to evaluate the merits and
risks of and to make an informed investment decision with respect to the
proposed purchase, which represents a speculative investment.  Such Subscriber
has the authority and is duly and legally qualified to purchase and own the
Securities.  Such Subscriber is able to bear the risk of such investment for an
indefinite period and to afford a complete loss thereof.  The information set
forth on Schedule 1 hereto regarding such Subscriber is accurate.


(f)           Purchase of Notes and Warrants.  On the Closing Date, such
Subscriber will purchase the Note and Warrants as principal for its own account
for investment only and not with a view toward, or for resale in connection
with, the public sale or any distribution thereof.
 
 
4

--------------------------------------------------------------------------------

 
 
(g)           Compliance with Securities Act.   Such Subscriber understands and
agrees that the Securities have not been registered under the 1933 Act or any
applicable state securities laws, by reason of their issuance in a transaction
that does not require registration under the 1933 Act (based in part on the
accuracy of the representations and warranties of the Subscriber contained
herein), and that such Securities must be held indefinitely unless a subsequent
disposition is registered under the 1933 Act or any applicable state securities
laws or is exempt from such registration.  In any event, and subject to
compliance with applicable securities laws, the Subscriber may enter into lawful
hedging transactions in the course of hedging the position they assume and the
Subscriber may also enter into lawful short positions or other derivative
transactions relating to the Securities, or interests in the Securities, and
deliver the Securities, or interests in the Securities, to close out their short
or other positions or otherwise settle other transactions, or loan or pledge the
Securities, or interests in the Securities, to third parties who in turn may
dispose of these Securities.


(h)           Conversion Shares and Warrant Shares Legend.  The Conversion
Shares and Warrant Shares shall bear the following or similar legend:


“THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER, AT THE
COMPANY’S EXPENSE), IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A
UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.”


(i)           Notes and Warrants Legend.  The Notes and Warrants shall bear the
following legend:


“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE
-OR-  EXERCISABLE] HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED
FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR (B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE
HOLDER, AT THE COMPANY’S EXPENSE), IN A GENERALLY ACCEPTABLE FORM, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE
144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES
MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR
FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”
 
 
5

--------------------------------------------------------------------------------

 
 
(j)           Communication of Offer.  The offer to sell the Securities was
directly communicated to such Subscriber by the Company.  At no time was such
Subscriber presented with or solicited by any leaflet, newspaper or magazine
article, radio or television advertisement, or any other form of general
advertising or solicited or invited to attend a promotional meeting otherwise
than in connection and concurrently with such communicated offer.


(k)           Restricted Securities.   Such Subscriber understands that the
Securities have not been registered under the 1933 Act and such Subscriber will
not sell, offer to sell, assign, pledge, hypothecate or otherwise transfer any
of the Securities unless pursuant to an effective registration statement under
the 1933 Act, or unless an exemption from registration is
available.  Notwithstanding anything to the contrary contained in this
Agreement, such Subscriber may transfer (without restriction and without the
need for an opinion of counsel) the Securities to its Affiliates (as defined
below) provided that each such Affiliate is an “accredited investor” under
Regulation D and such Affiliate agrees to be bound by the terms and conditions
of this Agreement. For the purposes of this Agreement, an “Affiliate” of any
person or entity means any other person or entity directly or indirectly
controlling, controlled by or under direct or indirect common control with such
person or entity.  Each Subsidiary is an Affiliate of the Company.  For purposes
of this definition, “control” means the power to direct the management and
policies of such person or firm, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise.


(l)           No Governmental Review.  Such Subscriber understands that no
United States federal or state agency or any other governmental or state agency
has passed on or made recommendations or endorsement of the Securities or the
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.


(m)           Correctness of Representations.  Subscriber represents that the
foregoing representations and warranties are true and correct as of the date
hereof and, unless Subscriber otherwise notifies the Company prior to the
Closing Date, shall be true and correct as of the Closing Date.


(n)           Survival.  The foregoing representations and warranties shall
survive the Closing Date.


(o)           Placement Agent.  The principal of the placement agent, PHD
Capital, is an affiliate (general partner) of a fund that is a debt holder of
the Company, in that the affiliate holds convertible notes previously issued by
the Company in the amount of $183,793 and $50,000, respectively, in addition to
an aggregate of 9,333,333 warrants exercisable at $0.035 per warrant. Further,
principals/employees of PHD  hold an aggregate of 2,046,035 shares of common
stock.
 
 
6

--------------------------------------------------------------------------------

 
 
5.           Company Representations and Warranties.  Except as set forth in the
Schedules, the Company represents and warrants to and agrees with each
Subscriber that:


(a)           Due Incorporation.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its incorporation and has the requisite corporate power to own
its properties and to carry on its business as presently conducted.  The Company
is duly qualified as a foreign corporation to do business and is in good
standing in each jurisdiction where the nature of the business conducted or
property owned by it makes such qualification necessary, other than those
jurisdictions in which the failure to so qualify would not have a Material
Adverse Effect (as defined herein).  For purposes of this Agreement, a “Material
Adverse Effect” shall mean a material adverse effect on the financial condition,
results of operations, prospects, properties or business of the Company and its
Subsidiaries taken as a whole.  For purposes of this Agreement, “Subsidiary”
means, with respect to any entity at any date, any direct or indirect
corporation, limited or general partnership, limited liability company, trust,
estate, association, joint venture or other business entity of which (A) more
than 30% of (i) the outstanding capital stock having (in the absence of
contingencies) ordinary voting power to elect a majority of the board of
directors or other managing body of such entity, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such entity, or (B) is under the actual control of the
Company.  As of the Closing Date, all of the Company’s Subsidiaries and the
Company’s other ownership interests therein are set forth on Schedule 5(a).  The
Company represents that it owns all of the equity of the Subsidiaries and rights
to receive equity of the Subsidiaries set forth on Schedule 5(a), free and clear
of all liens, encumbrances and claims, except as set forth on Schedule 5(a).  No
person or entity other than the Company has the right to receive any equity
interest in the Subsidiaries.  The Company further represents that neither the
Company nor the Subsidiaries have been known by any other names for the five (5)
years preceding the date of this Agreement.


(b)           Outstanding Stock.  All issued and outstanding shares of capital
stock and equity interests in the Company have been duly authorized and validly
issued and are fully paid and non-assessable.


(c)           Authority; Enforceability.  This Agreement, the Notes, Warrants,
the Escrow Agreement, and any other agreements delivered or required to be
delivered together with or pursuant to this Agreement or in connection herewith
(collectively “Transaction Documents”) have been duly authorized, executed and
delivered by the Company and/or the Subsidiaries, as the case may be, and are
valid and binding agreements of the Company and/or the Subsidiaries, as the case
may be, enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights generally and
to general principles of equity.  The Company and/or the Subsidiaries, as the
case may be, have full corporate power and authority necessary to enter into and
deliver the Transaction Documents and to perform their obligations thereunder.


(d)           Capitalization and Additional Issuances.   The authorized and
outstanding capital stock of the Company and Subsidiaries on a fully diluted
basis and all outstanding rights to acquire or receive, directly or indirectly,
any equity of the Company and Subsidiaries as of the date of this Agreement and
the Closing Date (not including the Securities) are set forth on Schedule
5(d).  Except as set forth on Schedule 5(d), there are no options, warrants, or
rights to subscribe to, securities, rights, understandings or obligations
convertible into or exchangeable for or granting any right to subscribe for any
shares of capital stock or other equity interest of the Company or any of the
Subsidiaries.  The only officer, director, employee and consultant stock option
or stock incentive plan or similar plan currently in effect or contemplated by
the Company is described on Schedule 5(d).  There are no outstanding agreements
or preemptive or similar rights affecting the Company’s Common Stock or equity.


(e)           Consents.  No consent, approval, authorization or order of any
court, governmental agency or body or arbitrator having jurisdiction over the
Company, Subsidiaries or any of their Affiliates, any Principal Market (as
defined in Section 9(b)), or the Company’s stockholders is required for the
execution by the Company of the Transaction Documents and compliance and
performance by the Company and Subsidiaries of their obligations under the
Transaction Documents, including, without limitation, the issuance and sale of
the Securities.  The Transaction Documents and the Company’s performance of its
obligations thereunder has been unanimously approved by the Company’s board of
directors in accordance with the Company’s Certificate of Incorporation and
applicable law.  Any such qualifications and filings will, in the case of
qualifications, be effective upon Closing and will, in the case of filings, be
made within the time prescribed by law.
 
 
7

--------------------------------------------------------------------------------

 


(f)           No Violation or Conflict.  Assuming the representations and
warranties of the Subscriber in Section 4 are true and correct, neither the
issuance nor the sale of the Securities nor the performance of the Company’s
obligations under this Agreement and all other agreements entered into by the
Company relating thereto by the Company will:


(i)           violate, conflict with, result in a breach of, or constitute a
default (or an event which with the giving of notice or the lapse of time or
both would be reasonably likely to constitute a default) under (A) the articles
or certificate of incorporation, charter or bylaws of the Company, (B) to the
Company’s knowledge, any decree, judgment, order, law, treaty, rule, regulation
or determination applicable to the Company of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or over the properties
or assets of the Company or any of its Affiliates, (C) the terms of any bond,
debenture, note or any other evidence of indebtedness, or any agreement, stock
option or other similar plan, indenture, lease, mortgage, deed of trust or other
instrument to which the Company or any of its Affiliates is a party, by which
the Company or any of its Affiliates is bound, or to which any of the properties
of the Company or any of its Affiliates is subject, or (D) the terms of any
“lock-up” or similar provision of any underwriting or similar agreement to which
the Company, or any of its Affiliates is a party except the violation, conflict,
breach, or default of which would not have a Material Adverse Effect; or


(ii)           result in the creation or imposition of any lien, charge or
encumbrance upon the Securities or any of the assets of the Company or any of
its Affiliates except in favor of each Subscriber as described herein; or


(iii)           except as set forth in Schedule 5(f)(iii), neither the issuance
nor the sale of the Securities hereunder will result in the activation of any
anti-dilution rights or a reset or repricing of any debt, equity or security
instrument of any creditor or equity holder of the Company, or the holder of the
right to receive any debt, equity or security instrument of the Company nor
result in the acceleration of the due date of any obligation of the Company; or
 
(iv)           result in the triggering of any piggy-back or other registration
rights of any person or entity holding securities of the Company or having the
right to receive securities of the Company.


(g)           The Securities.  The Securities upon issuance:


(i)           are, or will be, free and clear of any security interests, liens,
claims or other encumbrances, subject only to restrictions upon transfer under
the 1933 Act and any applicable state securities laws;


(ii)           have been, or will be, duly and validly authorized and on the
dates of issuance of the Notes and Warrants, the Conversion Shares upon
conversion of the Notes, and the Warrant Shares upon exercise of the Warrants,
such Notes, Warrants, Conversion Shares and Warrant Shares will be duly and
validly issued, fully paid and non-assessable and if registered pursuant to the
1933 Act and resold pursuant to an effective registration statement or an
exemption from registration, will be free trading, unrestricted and unlegended;
 
 
8

--------------------------------------------------------------------------------

 
 
(iii)           will not have been issued or sold in violation of any preemptive
or other similar rights of the holders of any securities of the Company or
rights to acquire securities or debt of the Company;


(iv)           will not subject the holders thereof to personal liability by
reason of being such holders; and
 
(v)           assuming the representations and warranties of the Subscribers as
set forth in Section 4 hereof are true and correct, will not result in a
violation of Section 5 under the 1933 Act.


(h)           Litigation. Except as set forth on Schedule 5(h), there is no
pending or, to the best knowledge of the Company, threatened action, suit,
proceeding or investigation before any court, governmental agency or body, or
arbitrator having jurisdiction over the Company, or any of its Affiliates that
would affect the execution by the Company or the complete and timely performance
by the Company of its obligations under the Transaction Documents.  Except as
disclosed in the Reports and on Schedule 5(h), there is no pending or, to the
best knowledge of the Company, basis for or threatened action, suit, proceeding
or investigation before any court, governmental agency or body, or arbitrator
having jurisdiction over the Company, or any of its Affiliates which litigation
if adversely determined would have a Material Adverse Effect.


(i)           No Market Manipulation.  The Company and its Affiliates have not
taken, and will not take, directly or indirectly, any action designed to, or
that might reasonably be expected to, cause or result in stabilization or
manipulation of the price of the Common Stock to facilitate the sale or resale
of the Securities or affect the price at which the Securities may be issued or
resold.


(j)           Information Concerning Company.  The Reports and Other Written
Information contain all material information relating to the Company and its
operations and financial condition as of their respective dates which
information is required to be disclosed therein.   Since March 31, 2010, and
except as disclosed in the Reports or modified in the Reports and Other Written
Information or in the Schedules hereto, there has been no Material Adverse
Effect relating to the Company’s business, financial condition or affairs. The
Reports and Other Written Information including the financial statements
included therein do not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, taken as a whole, not misleading in light of the
circumstances and when made.


(k)           Solvency.  Except as set forth on Schedule 5(k), the Company does
not intend to incur debts beyond its ability to pay such debts as they mature
(taking into account the timing and amounts of cash to be payable on or in
respect of its debt).


(l)           Defaults.  The Company is not in violation of its articles of
incorporation or bylaws.  Except as set forth on Schedule 5(l), the Company is
(i) not in default under or in violation of any other material agreement or
instrument to which it is a party or by which it or any of its properties are
bound or affected, which default or violation would have a Material Adverse
Effect, (ii) not in default with respect to any order of any court, arbitrator
or governmental body or subject to or party to any order of any court or
governmental authority arising out of any action, suit or proceeding under any
statute or other law respecting antitrust, monopoly, restraint of trade, unfair
competition or similar matters which default would have a Material Adverse
Effect, or (iii) not in violation of any statute, rule or regulation of any
governmental authority which violation would have a Material Adverse Effect.
 
 
9

--------------------------------------------------------------------------------

 
 
(m)           No Integrated Offering.   Neither the Company, nor any of its
Affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security of the Company nor solicited
any offers to buy any security of the Company under circumstances that would
cause the offer of the Securities pursuant to this Agreement to be integrated
with prior offerings by the Company for purposes of the 1933 Act or any
applicable stockholder approval provisions, including, without limitation, under
the rules and regulations of the Bulletin Board.  No prior offering will impair
the exemptions relied upon in this Offering or the Company’s ability to timely
comply with its obligations hereunder.  Neither the Company nor any of its
Affiliates will take any action or suffer any inaction or conduct any offering
other than the transactions contemplated hereby that may be integrated with the
offer or issuance of the Securities or that would impair the exemptions relied
upon in this Offering or the Company’s ability to timely comply with its
obligations hereunder.


(n)           No General Solicitation.  Neither the Company, nor any of its
Affiliates, nor to its knowledge, any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D under the 1933 Act) in connection with the offer or sale
of the Securities.


(o)           No Undisclosed Liabilities.  The Company has no liabilities or
obligations which are material, individually or in the aggregate, other than
those incurred in the ordinary course of the Company’s business since March 31,
2010, and which, individually or in the aggregate, would reasonably be expected
to have a Material Adverse Effect, except as disclosed in the Reports or in
Schedule 5(o).


(p)           No Undisclosed Events or Circumstances.  Since March 31, 2010,
except as disclosed in the Reports, no event or circumstance has occurred or
exists with respect to the Company or its businesses, properties, operations or
financial condition, that, under applicable law, rule or regulation, requires
public disclosure or announcement prior to the date hereof by the Company but
which has not been so publicly announced or disclosed in the Reports.


(q)           Dilution.   The Company’s executive officers and directors
understand the nature of the Securities being sold hereby and recognize that the
issuance of the Securities will have a potential dilutive effect on the equity
holdings of other holders of the Company’s equity or rights to receive equity of
the Company.  The board of directors of the Company has concluded, in its good
faith business judgment, that the issuance of the Securities is in the best
interests of the Company.  The Company specifically acknowledges that its
obligation to issue the Conversion Shares upon conversion of the Notes and the
Warrant Shares upon exercise of the Warrants is binding upon the Company and
enforceable regardless of the dilution such issuance may have on the ownership
interests of other stockholders of the Company or parties entitled to receive
equity of the Company.


(r)           No Disagreements with Accountants and Lawyers.  There are no
material disagreements of any kind presently existing, or reasonably anticipated
by the Company to arise between the Company and the accountants and lawyers
previously and presently employed by the Company, including but not limited to
disputes or conflicts over payment owed to such accountants and lawyers, nor
have there been any such disagreements during the two years prior to the Closing
Date.
 
 
10

--------------------------------------------------------------------------------

 
 
(s)           Investment Company.   Neither the Company nor any Affiliate of the
Company is an “investment company” within the meaning of the Investment Company
Act of 1940, as amended.


(t)           Foreign Corrupt Practices.  Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is  in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.


(u)           Reporting Company/Shell Company.  The Company is a publicly-held
company subject to reporting obligations pursuant to Section 13 of the
Securities Exchange Act of 1934, as amended (the “1934 Act”) and has a class of
Common Stock registered pursuant to Section 12(g) of the 1934 Act.  Pursuant to
the provisions of the 1934 Act, the Company has timely filed all reports and
other materials required to be filed thereunder with the Commission during the
preceding twelve months.  As of the Closing Date, the Company is not a “shell
company” but is a “former shell company” as those terms are employed in Rule 144
under the 1933 Act.


(v)           Listing.  The Company’s Common Stock is quoted on the OTC Bulletin
Board (“Bulletin Board”) under the symbol ATTD.  The Company has not received
any pending oral or written notice that its Common Stock is not eligible nor
will become ineligible for quotation on the Bulletin Board nor that its Common
Stock does not meet all requirements for the continuation of such quotation.


(w)           DTC Status.   The name, address, telephone number, fax number,
contact person and email address of the Company transfer agent and DTC status is
set forth on Schedule 5(w) hereto.


(x)           Company Predecessor and Subsidiaries.  The Company makes each of
the representations contained in Sections 5(a), (b), (c), (d), (e), (f), (h),
(j), (k), (l), (o), (p), (r), (s) and (t) of this Agreement, as same relate or
could be applicable to each Subsidiary.  All representations made by or relating
to the Company of a historical or prospective nature and all undertakings
described in Section 9 shall relate, apply and refer to the Company and
Subsidiaries and their predecessors and successors.


(y)           Correctness of Representations.  The Company represents that the
foregoing representations and warranties are true and correct as of the date
hereof in all material respects, and, unless the Company otherwise notifies the
Subscribers prior to the Closing Date, shall be true and correct in all material
respects as of the Closing Date; provided, that, if such representation or
warranty is made as of a different date, in which case such representation or
warranty shall be true as of such date.


(z)           Survival.  The foregoing representations and warranties shall
survive the Closing Date.
 
 
11

--------------------------------------------------------------------------------

 
 
6.           Regulation D Offering/Legal Opinion.  The offer and issuance of the
Securities to the Subscribers is being made pursuant to the exemption from the
registration provisions of the 1933 Act afforded by Section 4(2) or Section 4(6)
of the 1933 Act and/or Rule 506 of Regulation D promulgated thereunder.  On the
Closing Date, the Company will provide an opinion reasonably acceptable to the
Subscribers from the Company’s legal counsel opining on the availability of an
exemption from registration under the 1933 Act as it relates to the offer and
issuance of the Securities and other matters reasonably requested by
Subscribers.  A form of the legal opinion is annexed hereto as Exhibit D.  The
Company will provide, at the Company’s expense, to the Subscribers, such other
legal opinions, if any, as are reasonably necessary in each Subscriber’s opinion
for the issuance and resale of Common Stock issuable upon conversion of the
Notes and exercise of Warrants, Conversion Shares and Warrant Shares pursuant to
an effective registration statement, Rule 144 under the 1933 Act or an exemption
from registration.  In the event the Company does not timely deliver such legal
opinions, Subscribers may obtain a legal opinion from its own counsel, at the
Company’s expense.


7.1.           Conversion of Notes.


(a)           Upon the conversion of a Note or part thereof, the Company shall,
at its own cost and expense, take all necessary action, including obtaining and
delivering an opinion of counsel to assure that the Company’s transfer agent
shall issue stock certificates in the name of a Subscriber (or its permitted
nominee) or such other persons as designated by Subscriber and in such
denominations to be specified at conversion representing the number of shares of
Common Stock issuable upon such conversion.  The Company warrants that no
instructions other than these instructions have been or will be given to the
transfer agent of the Company’s Common Stock and that the certificates
representing such shares shall contain no legend other than the legend set forth
in Section 4(h).  If and when a Subscriber sells the Conversion Shares, assuming
(i) a registration statement including such Conversion Shares for registration
has been filed with the Commission, is effective and the prospectus, as
supplemented or amended, contained therein is current and (ii) Subscriber or its
agent confirms in writing to the transfer agent that Subscriber has complied
with the prospectus delivery requirements, the Company will reissue the
Conversion Shares without restrictive legend and the Conversion Shares will be
free-trading, and freely transferable.  In the event that the Conversion Shares
are sold in a manner that complies with an exemption from registration, the
Company will promptly instruct its counsel to issue to the transfer agent an
opinion permitting removal of the legend indefinitely if such sale is intended
to be made in conformity with Rule 144(b)(1)(i) of the 1933 Act, or for 90 days
if pursuant to the other provisions of Rule 144 of the 1933 Act, provided that
Subscriber delivers reasonably requested representations in support of such
opinion.


(b)           Each Subscriber will give notice of its decision to exercise its
right to convert its Note, interest, or part thereof by telecopying, or
otherwise delivering a completed Notice of Conversion (a form of which is
annexed as Exhibit A to the Note) to the Company via confirmed telecopier
transmission or otherwise pursuant to Section 13(a) of this
Agreement.  Subscriber will not be required to surrender the Note until the Note
has been fully converted or satisfied.  Each date on which a Notice of
Conversion is telecopied to the Company in accordance with the provisions hereof
by 6 PM Eastern Time (“ET”) (or if received by the Company after 6 PM ET, then
the next business day) shall be deemed a “Conversion Date.”  The Company will
itself or cause the Company’s transfer agent to transmit the Company’s Common
Stock certificates representing the Conversion Shares issuable upon conversion
of the Note to Subscriber via express courier for receipt by Subscriber within
three days after the Conversion Date (such third day being the “Delivery
Date”).  In the event the Conversion Shares are electronically transferable,
then delivery of the Shares must be made by electronic transfer provided request
for such electronic transfer has been made by the Subscriber.   A Note
representing the balance of the Note not so converted will be provided by the
Company to Subscriber if requested by Subscriber, provided Subscriber delivers
the original Note to the Company.
 
 
12

--------------------------------------------------------------------------------

 
 
(c)           The Company understands that a delay in the delivery of the
Conversion Shares in the form required pursuant to Section 7.1 hereof later than
the Delivery Date could result in economic loss to the Subscribers.  As
compensation to Subscribers for such loss, the Company agrees to pay (as
liquidated damages and not as a penalty) to each applicable Subscriber for late
issuance of Conversion Shares in the form required pursuant to Section 7.1
hereof upon Conversion of the Note, the amount of $100 per business day after
the Delivery Date for each $10,000 of Note principal amount and interest (and
proportionately for other amounts) being converted of the corresponding
Conversion Shares which are not timely delivered.  The Company shall pay any
payments incurred under this Section upon demand.  Furthermore, in addition to
any other remedies which may be available to the Subscribers, in the event that
the Company fails for any reason to effect delivery of the Conversion Shares on
or before the Delivery Date, the Subscriber will be entitled to revoke all or
part of the relevant Notice of Conversion by delivery of a notice to such effect
to the Company whereupon the Company and Subscriber shall each be restored to
their respective positions immediately prior to the delivery of such notice,
except that the damages payable in connection with the Company’s default shall
be payable through the date notice of revocation or rescission is given to the
Company.


7.2.           Mandatory Redemption at Subscriber’s Election.  In the event (i)
the Company is prohibited from issuing Conversion Shares, (ii) upon the
occurrence of any other Event of Default (as defined in the Note, this Agreement
or any other Transaction Document), that continues beyond any applicable cure
period, (iii) a Change in Control (as defined below) occurs, or (iv) upon the
liquidation, dissolution or winding up of the Company or any Subsidiary, then at
the Subscriber's election, the Company must pay to each Subscriber not later
than ten (10) days after request by such Subscriber, a sum of money determined
by multiplying up to the outstanding principal amount of the Note designated by
each such Subscriber by, at Subscriber’s election, the greater of (i) 120%, or
(ii) a fraction the numerator of which is the highest closing price of the
Common Stock for the thirty days preceding the date demand is made by Subscriber
pursuant to this Section 7.2 and the denominator of which is the lowest
applicable conversion price during such thirty (30) day period, plus accrued but
unpaid interest and any other amounts due under the Transaction Documents
("Mandatory Redemption Payment"). The Mandatory Redemption Payment must be
received by each Subscriber on the same date as the Conversion Shares otherwise
deliverable or within ten (10) days after request, whichever is sooner
("Mandatory Redemption Payment Date"). Upon receipt of the Mandatory Redemption
Payment, the corresponding Note principal, interest and other amounts will be
deemed paid and no longer outstanding.  The Subscriber may rescind the election
to receive a Mandatory Redemption Payment at any time until such payment is
actually received.  Liquidated damages calculated pursuant to Section 7.1(c)
hereof, that have been paid or accrued for the ten day period prior to the
actual receipt of the Mandatory Redemption Payment by such Subscriber shall be
credited against the Mandatory Redemption Payment provided the balance of the
Mandatory Redemption Payment is timely paid.  For purposes of this Section 7.2,
“Change in Control” shall mean (i) the Company  becoming a Subsidiary of another
entity (other than a corporation formed by the Company for purposes of
reincorporation in another U.S. jurisdiction), (ii) the sale, lease or transfer
of substantially all the assets of the Company or its Subsidiaries, or (iii) a
majority of the members of the Company’s board of directors as of the Closing
Date no longer serving as directors of the Company, except as a result of
natural causes or as a result of hiring additional outside directors in order to
meet appropriate stock exchange requirements, unless prior written consent of
the Subscribers had been obtained by the Company.  The foregoing
notwithstanding, Subscriber may demand and receive from the Company the amount
stated above or any other greater amount which Subscriber is entitled to receive
or demand pursuant to the Transaction Documents.
 
 
13

--------------------------------------------------------------------------------

 
 
7.3.           Maximum Conversion.  A Subscriber shall not be entitled to
convert on a Conversion Date that amount of a Note nor may the Company make any
payment including principal, interest, or liquidated or other damages by
delivery of Conversion Shares in connection with that number of Conversion
Shares which would be in excess of the sum of (i) the number of shares of Common
Stock beneficially owned by such Subscriber and its Affiliates on a Conversion
Date or payment date, and (ii) the number of Conversion Shares issuable upon the
conversion of the Note with respect to which the determination of this provision
is being made on a calculation date, which would result in beneficial ownership
by Subscriber and its Affiliates of more than 4.99% of the outstanding shares of
Common Stock of the Company on such Conversion Date.  For the purposes of the
immediately preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, and Rule 13d-3 thereunder.  Subject to the foregoing, the Subscriber
shall not be limited to aggregate conversions of only 4.99% and aggregate
conversions by the Subscriber may exceed 4.99%.  The Subscriber shall have the
authority to determine whether the restriction contained in this Section 7.3
will limit any conversion of a Note and the extent such limitation applies and
to which convertible or exercisable instrument or part thereof such limitation
applies.  The Subscriber may increase the permitted beneficial ownership amount
up to 9.99% upon and effective after 61 days prior written notice to the
Company.  Subscriber may allocate which of the equity of the Company deemed
beneficially owned by Subscriber shall be included in the 4.99% amount described
above and which shall be allocated to the excess above 4.99%.


7.4.           Injunction Posting of Bond.  In the event a Subscriber shall
elect to convert a Note or part thereof, the Company may not refuse conversion
based on any claim that Subscriber or any one associated or affiliated with
Subscriber has not complied with Subscriber’s obligations under the Transaction
Documents, or for any other reason, unless, a final non-appealable injunction
from a court made on notice to Subscriber, restraining and or enjoining
conversion of all or part of such Note shall have been sought and obtained by
the Company and the Company has posted a surety bond for the benefit of
Subscriber equal to the greater of (i) 125% of the outstanding principal and
accrued but unpaid interest of the Note, and the aggregate purchase price of the
Conversion Shares which are sought to be subject to the injunction, or (ii) the
closing price of the Common Stock on the trading day before the issue date of
the injunction multiplied by the number of Conversion Shares issuable upon
conversion of the Note, which bond shall remain in effect until the completion
of arbitration/litigation of the dispute and the proceeds of which shall be
payable to Subscriber to the extent the judgment or decision is in Subscriber’s
favor.
 
7.5.           Buy-In.   In addition to any other rights available to
Subscribers, if the Company fails to deliver to a Subscriber Conversion Shares
by the Delivery Date and if after the Delivery Date Subscriber or a broker on
Subscriber’s behalf purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by Subscriber of the
Common Stock which Subscriber was entitled to receive upon such conversion (a
“Buy-In”), then the Company shall pay to Subscriber (in addition to any remedies
available to or elected by the Subscriber) the amount by which (A) Subscriber’s
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (B) the aggregate principal and/or interest
amount of the Note for which such conversion request was not timely honored
together with interest thereon at a rate of 15% per annum, accruing until such
amount and any accrued interest thereon is paid in full (which amount shall be
paid as liquidated damages and not as a penalty).  For example, if a Subscriber
purchases shares of Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to an attempted conversion of $10,000 of Note
principal and/or interest, the Company shall be required to pay Subscriber
$1,000 plus interest. Subscriber shall provide the Company written notice and
evidence indicating the amounts payable to Subscriber in respect of the Buy-In.


7.6.           Redemption.    The Note shall not be redeemable or callable by
the Company, except as described in the Note.
 
 
14

--------------------------------------------------------------------------------

 
 
8.           Fees.
 
(a)           Broker’s/Placement Agent’s Commission.  The Company on the one
hand, and each Subscriber (for himself only) on the other hand, agrees to
indemnify the other against and hold the other harmless from any and all
liabilities to any persons claiming brokerage commissions or similar fees on
account of services purported to have been rendered on behalf of the
indemnifying party in connection with this Agreement or the transactions
contemplated hereby and arising out of such party’s actions.  The Company
represents that there are no parties entitled to receive fees, commissions,
finder’s fees, due diligence fees or similar payments in connection with the
Offering except as described on Schedule 8.  The Company agrees that it is
solely responsible for payment of the compensation set forth on Schedule
8.  Anything in this Agreement to the contrary notwithstanding, each Subscriber
is providing indemnification only for such Subscriber’s own actions and not for
any action of any other Subscriber.  The liability of the Company and each
Subscriber’s liability hereunder is several and not joint.  The Company
represents that to the best of its knowledge there are no other parties entitled
to receive fees, commissions, or similar payments in connection with the
Offering.


(b)           Subscriber’s Legal Fees.   The Company shall pay to Grushko &
Mittman, P.C., a cash fee of $10,000, and a cash fee of $10,000 to Ellenoff
Grossman & Schole LLP (collectively, “Legal Fees”) as reimbursement for services
rendered in connection with the transactions described in the Transaction
Documents. The Legal Fees will be payable out of funds held pursuant to the
Escrow Agreement.  Grushko & Mittman, P.C. will be reimbursed at Closing by the
Company for all lien searches, filing fees, and reasonable printing and shipping
costs for the closing statements to be delivered to Subscribers.


9.           Covenants of the Company.  The Company covenants and agrees with
the Subscribers as follows:


(a)           Stop Orders.  Subject to the prior notice requirement described in
Section 9(n), the Company will advise the Subscribers, within twenty-four hours
after it receives notice of issuance by the Commission, any state securities
commission or any other regulatory authority of any stop order or of any order
preventing or suspending any offering of any securities of the Company, or of
the suspension of the qualification of the Common Stock of the Company for
offering or sale in any jurisdiction, or the initiation of any proceeding for
any such purpose.  The Company will not issue any stop transfer order or other
order impeding the sale, resale or delivery of any of the Securities, except as
may be required by any applicable federal or state securities laws and only if
at least two (2) days prior notice of such instruction is given to the
Subscribers.


(b)           Listing/Quotation.  The Company shall promptly secure the
quotation or listing of the Conversion Shares and Warrant Shares upon each
national securities exchange, or automated quotation system upon which the
Company’s Common Stock is quoted or listed and upon which such Conversion Shares
and Warrant Shares are or become eligible for quotation or listing (subject to
official notice of issuance) and shall maintain same so long as any Notes and
Warrants are outstanding.  The Company will maintain the quotation or listing of
its Common Stock on the NYSE Amex LLC, Nasdaq Capital Market, Nasdaq Global
Market, Nasdaq Global Select Market, Bulletin Board, or New York Stock Exchange
(whichever of the foregoing is at the time the principal trading exchange or
market for the Common Stock (the “Principal Market”), and will comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of the Principal Market, as applicable. Subject to the
limitation set forth in Section 9(n), the Company will provide Subscribers with
copies of all notices it receives notifying the Company of the threatened and
actual delisting of the Common Stock from any Principal Market.  As of the date
of this Agreement and the Closing Date, the Bulletin Board is the Principal
Market.
 
 
15

--------------------------------------------------------------------------------

 
 
(c)           Market Regulations.  If required, the Company shall notify the
Commission, the Principal Market and applicable state authorities, in accordance
with their requirements, of the transactions contemplated by this Agreement, and
shall take all other necessary action and proceedings as may be required and
permitted by applicable law, rule and regulation, for the legal and valid
issuance of the Securities to the Subscribers and promptly provide copies
thereof to the Subscribers.


(d)           Filing Requirements.  From the date of this Agreement and until
the last to occur of (i) all the Conversion Shares have been resold or
transferred by the Subscribers pursuant to a registration statement or pursuant
to Rule 144(b)(1)(i), or (ii) none of the Notes and Warrants are outstanding
(the date of such latest occurrence being the “End Date”), the Company will (A)
cause its Common Stock to continue to be registered under Section 12(b) or 12(g)
of the 1934 Act, (B) comply in all respects with its reporting and filing
obligations under the 1934 Act, (C) voluntarily comply with all reporting
requirements that are applicable to an issuer with a class of shares registered
pursuant to Section 12(g) of the 1934 Act, if the Company is not subject to such
reporting requirements, and (D) comply with all requirements related to any
registration statement filed pursuant to this Agreement.  The Company will use
its commercially reasonable best efforts not to take any action or file any
document (whether or not permitted by the 1933 Act or the 1934 Act or the rules
thereunder) to terminate or suspend such registration or to terminate or suspend
its reporting and filing obligations under said acts until the End Date.  Until
the End Date, the Company will continue the listing or quotation of the Common
Stock on a Principal Market and will comply in all respects with the Company’s
reporting, filing and other obligations under the bylaws or rules of the
Principal Market.  The Company agrees to timely file a Form D with respect to
the Securities if required under Regulation D and to provide a copy thereof to
each Subscriber promptly after such filing.


(e)           Use of Proceeds.   The proceeds of the Offering will be
substantially employed by the Company for the purposes set forth on Schedule
9(e) hereto.  Except as described on Schedule 9(e), the Purchase Price may not
and will not be used for accrued and unpaid officer and director salaries, nor
payment of financing related debt nor redemption of outstanding notes or equity
instruments of the Company nor non-trade payables outstanding on the Closing
Date.  However, for the period commencing six months after the Closing Date and
until twelve months after the Closing Date, the Company may use $50,000 of the
remaining Purchase Price, if any, for accrued and unpaid officer and director
salaries for such officers and directors who are still employed by the Company.


(f)           Reservation.   Prior to the Closing, the Company undertakes to
reserve on behalf of Subscribers from its authorized but unissued Common Stock,
a number of shares of Common Stock equal to 150% of the amount of Common Stock
necessary to allow Subscribers to be able to convert all of the Notes (including
interest that would accrue thereon through the Maturity Date (as defined in the
Notes)) and 100% of the amount of Warrant Shares issuable upon exercise of the
Warrants (“Required Reservation”).   Failure to have sufficient shares reserved
pursuant to this Section 9(f) at any time shall be a material default of the
Company’s obligations under this Agreement and an Event of Default under the
Notes.  Without waiving the foregoing requirement, if at any time Notes and
Warrants are outstanding the Company has reserved on behalf of the Subscribers
less than 125% of the amount necessary for full conversion of the outstanding
Note principal and interest at the conversion price in effect on every such date
and 100% of the Warrant Shares issuable upon exercise of outstanding Warrants
(“Minimum Required Reservation”), the Company will promptly reserve the Minimum
Required Reservation, or if there are insufficient authorized and available
shares of Common Stock to do so, the Company will take all action necessary to
increase its authorized capital to be able to fully satisfy its reservation
requirements hereunder, including the filing of a preliminary proxy with the
Commission not later than fifteen (15) days after the first day the Company has
reserved less than the Minimum Required Reservation.  The Company agrees to
provide notice to the Subscribers not later than five days after the date the
Company has less than the Minimum Required Reservation reserved on behalf of the
Subscribers.
 
 
16

--------------------------------------------------------------------------------

 
 
(g)           DTC Program.  Commencing six months after the Closing Date at all
times that Notes or Warrants are outstanding, the Company will employ as the
transfer agent for the Common Stock, Conversion Shares and Warrant Shares a
participant in the Depository Trust Company Automated Securities Transfer
Program.


(h)           Taxes.  From the date of this Agreement and until the End Date,
the Company will promptly pay and discharge, or cause to be paid and discharged,
when due and payable, all lawful taxes, assessments and governmental charges or
levies imposed upon the income, profits, property or business of the Company;
provided, however, that any such tax, assessment, charge or levy need not be
paid if the validity thereof shall currently be contested in good faith by
appropriate proceedings and if the Company shall have set aside on its books
adequate reserves with respect thereto, and provided, further, that the Company
will pay all such taxes, assessments, charges or levies forthwith upon the
commencement of proceedings to foreclose any lien which may have attached as
security therefore.


(i)           Insurance.  As reasonably necessary as determined by the Company,
from the date of this Agreement and until the End Date, the Company will keep
its assets which are of an insurable character insured by financially sound and
reputable insurers against loss or damage by fire, explosion and other risks
customarily insured against by companies in the Company’s line of business and
location, in amounts and to the extent and in the manner customary for companies
in similar businesses similarly situated and located and to the extent available
on commercially reasonable terms.


(j)           Books and Records.  From the date of this Agreement and until the
End Date, the Company will keep true records and books of account in which full,
true and correct entries will be made of all dealings or transactions in
relation to its business and affairs in accordance with generally accepted
accounting principles applied on a consistent basis.


(k)           Governmental Authorities.   From the date of this Agreement and
until the End Date, the Company shall duly observe and conform in all material
respects to all valid requirements of governmental authorities relating to the
conduct of its business or to its properties or assets.


(l)           Intellectual Property.  From the date of this Agreement and until
the End Date, the Company shall maintain in full force and effect its corporate
existence, rights and franchises and all licenses and other rights to use
intellectual property owned or possessed by it and reasonably deemed to be
necessary to the conduct of its business, unless it is sold for value.  Schedule
9(l) hereto identifies all of the intellectual property owned by the Company and
Subsidiaries, which schedule includes but is not limited to patents, patents
pending, patent applications, trademarks, tradenames, service marks and
copyrights.


(m)           Properties.  From the date of this Agreement and until the End
Date, the Company will keep its properties in good repair, working order and
condition, reasonable wear and tear excepted, and from time to time make all
necessary and proper repairs, renewals, replacements, additions and improvements
thereto; and the Company will at all times comply with each provision of all
leases and claims to which it is a party or under which it occupies or has
rights to property if the breach of such provision could reasonably be expected
to have a Material Adverse Effect.  The Company will not abandon any of its
assets except for those assets which have negligible or marginal value or for
which it is prudent to do so under the circumstances.
 
 
17

--------------------------------------------------------------------------------

 
 
(n)           Confidentiality/Public Announcement.   From the date of this
Agreement and until the End Date, the Company agrees that except in connection
with a Form 8-K, Form 10-Q, Form 10-K and the registration statement or
statements regarding the Subscribers’ Securities or in correspondence with the
Commission regarding same, it will not disclose publicly or privately the
identity of the Subscribers unless expressly agreed to in writing by Subscribers
or only to the extent required by law and then only upon not less than five days
prior notice to Subscribers.  In any event and subject to the foregoing, the
Company undertakes to file a Form 8-K (the “Form 8-K”) describing the Offering
not later than the fourth (4th) business day after the Closing Date.  In the
Form 8-K, the Company will specifically disclose the amount of Common Stock
outstanding immediately after the Closing.  Upon  delivery by the Company to the
Subscribers after the Closing Date of any notice or information, in writing,
electronically or otherwise, and while a Note, Conversion Shares or Warrants are
held by Subscribers, unless the  Company has in good faith determined that the
matters relating to such notice do not constitute material, nonpublic
information relating to the Company or Subsidiaries, the Company  shall within
four (4) days after any such delivery publicly disclose such  material, 
nonpublic  information on a Report on Form 8-K.  In the event that
the Company believes that a notice or communication to Subscribers contains
material, nonpublic information relating to the Company or Subsidiaries, except
as required to be delivered in connection with this Agreement, the Company shall
so indicate to Subscribers prior to delivery of such notice or
information.  Subscribers will be granted five days to notify the Company that
Subscriber elects not to receive such information.   In the case that Subscriber
elects not to receive such information, the Company will not deliver such
information to Subscribers.  In the absence of any such Company
indication, Subscribers shall be allowed to presume that all matters relating to
such notice and information do not constitute material, nonpublic information
relating to the Company or Subsidiaries.
 
(o)           Non-Public Information.  The Company covenants and agrees that
except for the Reports, Other Written Information and schedules and exhibits to
this Agreement and the Transaction Documents, which information the Company
undertakes to publicly disclose on the Form 8-K described in Section 9(n) above,
neither it nor any other person acting on its behalf will at any time provide
any Subscriber or its agents or counsel with any information that the Company
believes constitutes material non-public information, unless prior thereto such
Subscriber, its agent or counsel shall have agreed in writing to accept such
information as described in Section 9(n) above.  The Company understands and
confirms that the Subscribers shall be relying on the foregoing representations
in effecting transactions in securities of the Company.  The Company agrees that
any information known to Subscriber not already made public by the Company may
be made public and disclosed by the Subscriber.


(p)           Negative Covenants.   So long as a Note is outstanding, without
the consent of the Subscribers, the Company will not and will not permit any of
its Subsidiaries to directly or indirectly:
 
 
18

--------------------------------------------------------------------------------

 
 
(i)           create, incur, assume or suffer to exist any pledge,
hypothecation, assignment, deposit arrangement, lien, charge, claim, security
interest, security title, mortgage, security deed or deed of trust, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement perfecting a security interest under the Uniform Commercial
Code or comparable law of any jurisdiction) (each, a “Lien”) upon any of its
property, whether now owned or hereafter acquired except for:  (A) the Excepted
Issuances (as defined in Section 12 hereof), and (B) (a) Liens imposed by law
for taxes that are not yet due or are being contested in good faith and for
which adequate reserves have been established in accordance with generally
accepted accounting principles; (b) carriers’, warehousemen’s, mechanic’s,
material men’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or that are being contested in good faith and by appropriate
proceedings; (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations; (d) deposits to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business; (e) Liens created with respect to the financing of
the purchase of new property in the ordinary course of the Company’s business up
to the amount of the purchase price of such property; and (f) easements, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially detract from the value of the
affected property (each of (a) through (f), a “Permitted Lien”);
 
(ii)           amend its certificate of incorporation, bylaws or its charter
documents so as to materially and adversely affect any rights of the Subscribers
(an increase in the amount of authorized shares, will not be deemed adverse to
the rights of the Subscribers);


(iii)           repay, repurchase or offer to repay, repurchase or otherwise
acquire or make any dividend or distribution in respect of any of its Common
Stock, preferred stock, or other equity securities other than to the extent
permitted or required under the Transaction Documents;
 
(iv)           engage in any transactions with any officer, director, employee
or any Affiliate of the Company, including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $50,000 other than (i) for payment of salary, or fees for
services rendered, pursuant to and on the terms of a written contract in effect
at least five days prior to the Closing Date as described in the Reports, (ii)
reimbursement for authorized expenses incurred on behalf of the Company, (iii)
for other employee benefits, including stock option agreements under any stock
option plan of the Company disclosed in the Reports, or (iv) other transactions
disclosed on the Reports; or


(v)           pay or redeem any financing related debt or past due obligations
or securities outstanding as of the Closing Date, or past due obligations
(except with respect to vendor obligations, which in management’s good faith,
reasonable judgment must be paid to avoid disruption of the Company’s
businesses).


(q)           Seniority.   Except for Permitted Liens, until the Notes are fully
satisfied or converted, without a majority of the Subscribers’ written consent,
the Company shall not grant nor allow any security interest to be taken in any
assets of the Company or any Subsidiary or any Subsidiary’s assets; nor issue or
amend any debt, equity or other instrument which would give the holder thereof
directly or indirectly, a right in any equity or assets of the Company or any
Subsidiary or any right to payment equal to or superior to any right of the
Subscribers as holders of the Notes in or to such equity, assets or payment, nor
issue or incur any debt not in the ordinary course of business.
 
 
19

--------------------------------------------------------------------------------

 
 
(r)           Notices.   For so long as the Subscribers hold any Notes or
Warrants, the Company will maintain a United States address and United States
fax number for notice purposes under the Transaction Documents.


(s)                      Transactions with Insiders.  So long as the Notes are
outstanding without a majority of the Subscribers consent, the Company shall
not, and shall cause each of its Subsidiaries not to, enter into, materially
amend, materially modify or materially supplement, or permit any Subsidiary to
enter into, materially amend, materially modify or materially supplement, any
agreement, transaction, commitment, or arrangement relating to the sale,
transfer or assignment of any of the Company’s tangible or intangible assets
with any of its Insiders (as defined below)(or any persons who were Insiders at
any time during the previous two (2) years), or any Affiliates (as defined
below) thereof, or with any individual related by blood, marriage, or adoption
to any such individual.  “Affiliate” for purposes of this Section 9(t) means,
with respect to any person or entity, another person or entity that, directly or
indirectly, (i) has a ten percent (10%) or more equity interest in that person
or entity, (ii) has ten percent (10%) or more common ownership with that person
or entity, (iii) controls that person or entity, or (iv) shares common control
with that person or entity.  “Control” or “Controls” for purposes of the
Transaction Documents means that a person or entity has the power, direct or
indirect, to conduct or govern the policies of another person or entity.  For
purposes hereof, “Insiders” shall mean any officer, director or manager of the
Company, including but not limited to the Company’s president, chief executive
officer, chief financial officer and chief operations officer, and any of their
affiliates or family members.
 
(t)           Stock Splits.  For so long as the Notes are outstanding, the
Company undertakes and covenants that without the consent of a majority of the
Subscribers, the Company will not enter into any stock splits without the
consent of Subscribers.
 
(u)           Notice of Event of Default.  The Company agrees to notify
Subscriber of the occurrence of an Event of Default (as defined and employed in
the Transaction Documents) not later than ten (10) days after any of the
Company’s officers or directors becomes aware of such Event of Default.
 
(v)           Lockup Agreement.   The Company will deliver to the Subscribers on
or before the Closing Date and enforce the provisions of irrevocable lockup
agreements (“Lockup Agreement”) in the form annexed hereto as Exhibit E, with
the persons identified on Schedule 9(v) with respect to the Common Stock
identified on Schedule 9(v).  The Company further agrees it will not issue any
shares described in Section 12(a)(v) unless the employee has delivered prior
thereto an executed Lockup Agreement.
 
(w)           Insider Salaries.   Until 180 days after the Closing Date, the
Company will not increase salaries of any Insiders (as defined in Section 9(s)
above) of the Company.  Commencing six months after the Closing Date and ending
twelve months after the Closing Date, the Company may increase current salaries
of Insiders by no more than 5% per annum.


10.           Covenants of the Company Regarding Indemnification.


(a)           The Company agrees to indemnify, hold harmless, reimburse and
defend the Subscribers, the Subscribers’ officers, directors, agents, counsel,
Affiliates, members, managers, control persons, and principal shareholders,
against any claim, cost, expense, liability, obligation, loss or damage
(including reasonable legal fees) of any nature, incurred by or imposed upon the
Subscribers or any such person which results, arises out of or is based upon (i)
any material misrepresentation by Company or breach of any representation or
warranty by Company in this Agreement or in any Exhibits or Schedules attached
hereto in any Transaction Document, or other agreement delivered pursuant hereto
or in connection herewith, now or after the date hereof; or (ii) after any
applicable notice and/or cure periods, any breach or default in performance by
the Company of any covenant or undertaking to be performed by the Company
hereunder, or any other agreement entered into by the Company and Subscribers
relating hereto.
 
 
20

--------------------------------------------------------------------------------

 
 
(b)           In no event shall the liability of the Subscribers or permitted
successor hereunder or under any Transaction Document or other agreement
delivered in connection herewith be greater in amount than the dollar amount of
the net proceeds actually received by such Subscriber or successor upon the sale
of Registrable Securities (as defined herein).
 
11.1.        Registration Rights.  The Company hereby grants the following
registration rights to holders of the Securities.  If the Company at any time
proposes to file a registration statement to register any of its securities
under the 1933 Act for sale to the public, whether for its own account or for
the account of other security holders or both, except with respect to
registration statements on Forms S-4, S-8 or another form not available for
registering other shares of Common Stock held by or purchasable by Subscriber as
set forth on Schedule 11.1 (“Registrable Securities”), provided the Registrable
Securities are not otherwise registered for resale by the Subscribers or Holder
pursuant to an effective registration statement or may be sold pursuant to Rule
144 without respect to volume limitations in which case they shall be deemed to
no longer be Registrable Securities, each such time it will give at least
fifteen (15) days' prior written notice to the record holder of the Registrable
Securities of its intention so to do. Upon the written request of the holder,
received by the Company within ten (10) days after the giving of any such notice
by the Company, to register any of the Registrable Securities not previously
registered as permitted by the SEC Guidance for an offering to be made on a
continuous basis pursuant to Rule 415, the Company will cause such Registrable
Securities as to which registration shall have been so requested to be included
with the securities to be covered by the registration statement proposed to be
filed by the Company, all to the extent required to permit the sale or other
disposition of the Registrable Securities so registered by the holder of such
Registrable Securities (the “Seller” or “Sellers”).  Unless instructed in
writing to the contrary, the Subscribers hereby automatically exercise the
registration rights granted in this Section 11.1.  The Seller is hereby given
the same rights and benefits as any other party identified in such
registration.   In the event that any registration pursuant to this Section 11.1
shall be, in whole or in part, an underwritten public offering of common stock
of the Company, the number of shares of Registrable Securities to be included in
such an underwriting may be reduced by the managing underwriter if and to the
extent that the Company and the underwriter shall reasonably be of the opinion
that such inclusion would adversely affect the marketing of the securities to be
sold by the Company therein; provided, however, that the Company shall notify
the Seller in writing of any such reduction. Notwithstanding the foregoing
provisions, or Section 11.4 hereof, the Company may withdraw or delay or suffer
a delay of any registration statement referred to in this Section 11.1 without
thereby incurring any liability to the Seller due to such withdrawal or delay.
Notwithstanding anything to the contrary herein, in the event that the
Commission, limits the amount of Registrable Securities that may be sold by
selling security holders in a particular Registration Statement, the Company may
scale back (i.e. remove) from such registration statement such number of
Registrable Securities on behalf of all selling security holders on a pro-rata
basis based on the total number of Registrable Securities held by such selling
security holder.
 
 
21

--------------------------------------------------------------------------------

 
 
11.2.        Registration Procedures. If and whenever the Company is required by
the provisions of Section 11.1 to effect the registration of any Registrable
Securities under the 1933 Act, the Company will, as expeditiously as possible:
 
(a)           subject to the timelines provided in this Agreement, prepare and
file with the Commission a registration statement required by Section 11, with
respect to such securities and use its best efforts to cause such registration
statement to become and remain effective for the period of the distribution
contemplated thereby (determined as herein provided), promptly provide to the
holders of the Registrable Securities copies of all filings and Commission
letters of comment and notify Subscribers (by telecopier and by e-mail addresses
provided by Subscribers), Placement Agent [as defined in Section 8(a)], and
Grushko & Mittman, P.C. (by telecopier and by email to Counslers@aol.com) on or
before the first business day thereafter that the Company receives notice that
(i) the Commission has no comments or no further comments on the Registration
Statement, and (ii) the registration statement has been declared effective
(failure to timely provide notice as required by this Section 11.2(a) shall be a
material breach of the Company’s obligation and an Event of Default as defined
in the Notes and a Non-Registration Event as defined in Section 11.4 of this
Agreement);
 
(b)           prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to keep such registration statement effective
until such registration statement has been effective for a period of two (2)
years, and comply with the provisions of the 1933 Act with respect to the
disposition of all of the Registrable Securities covered by such registration
statement in accordance with the Sellers’ intended method of disposition set
forth in such registration statement for such period;
 
(c)           furnish to the Sellers, at the Company’s expense, such number of
copies of the registration statement and the prospectus included therein
(including each preliminary prospectus) as such persons reasonably may request
in order to facilitate the public sale or their disposition of the securities
covered by such registration statement or make them electronically available;
 
(d)           use its commercially reasonable best efforts to register or
qualify the Registrable Securities covered by such registration statement under
the securities or “blue sky” laws of New York and such jurisdictions as the
Sellers shall request in writing, provided, however, that the Company shall not
for any such purpose be required to qualify generally to transact business as a
foreign corporation in any jurisdiction where it is not so qualified or to
consent to general service of process in any such jurisdiction;
 
(e)           if applicable, list the Registrable Securities covered by such
registration statement with any securities exchange on which the Common Stock of
the Company is then listed;
 
(f)           notify the Subscribers within two hours of the Company’s becoming
aware that a prospectus relating thereto is required to be delivered under the
1933 Act, of the happening of any event of which the Company has knowledge as a
result of which the prospectus contained in such registration statement, as then
in effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing or which
becomes subject to a Commission, state or other governmental order suspending
the effectiveness of the registration statement covering any of the Registrable
Securities;
 
(g)           provided same would not be in violation of the provision of
Regulation FD under the 1934 Act, make available for inspection by the
Sellers,  and any attorney, accountant or other agent retained by the Seller or
underwriter, all publicly available, non-confidential financial and other
records, pertinent corporate documents and properties of the Company, and cause
the Company's officers, directors and employees to supply all publicly
available, non-confidential information reasonably requested by the seller,
attorney, accountant or agent in connection with such registration statement;
and
 
 
22

--------------------------------------------------------------------------------

 
 
(h)           provide to the Sellers copies of the Registration Statement and
amendments thereto five business days prior to the filing thereof with the
Commission.
 
11.3.        Provision of Documents.  In connection with each registration
described in this Section 11, each Seller will furnish to the Company in writing
such information and representation letters with respect to itself and the
proposed distribution by it as reasonably shall be necessary in order to assure
compliance with federal and applicable state securities laws.
 
11.4.        Non-Registration Events.  The Company and the Subscribers agree
that the Sellers will suffer damages if the Company does not comply with its
obligations set forth in Section 11.1.
 
11.5.        Expenses.  All expenses incurred by the Company in complying with
Section 11, including, without limitation, all registration and filing fees,
printing expenses, fees and disbursements of counsel and independent public
accountants for the Company, fees and expenses (including reasonable counsel
fees) incurred in connection with complying with state securities or “blue sky”
laws, fees of the National Association of Securities Dealers, Inc., transfer
taxes, fees of transfer agents and registrars, costs of insurance and fee of one
counsel for all Sellers are called “Registration Expenses.” All underwriting
discounts and selling commissions applicable to the sale of Registrable
Securities, including any fees and disbursements of any additional counsel to
the Seller, are called "Selling Expenses."  The Company will pay all
Registration Expenses in connection with the registration statement under
Section 11.  Selling Expenses in connection with each registration statement
under Section 11 shall be borne by the Seller and may be apportioned among the
Sellers in proportion to the number of shares sold by the Seller relative to the
number of shares sold under such registration statement or as all Sellers
thereunder may agree.
 
11.6.        Indemnification and Contribution.
 
(a)           In the event of a registration of any Registrable Securities under
the 1933 Act pursuant to Section 11, the Company will, to the extent permitted
by law, indemnify and hold harmless the Seller, each officer of the Seller, each
director of the Seller, each underwriter of such Registrable Securities
thereunder and each other person, if any, who controls such Seller or
underwriter within the meaning of the 1933 Act, against any losses, claims,
damages or liabilities, joint or several, to which the Seller, or such
underwriter or controlling person may become subject under the 1933 Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in any registration statement
under which such Registrable Securities were registered under the 1933 Act
pursuant to Section 11, any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereof, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances when made, and will subject to the provisions of
Section 11.6(c) reimburse the Seller, each such underwriter and each such
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company shall not be liable to
the Seller to the extent that any such damages arise out of or are based upon an
untrue statement or omission made in any preliminary prospectus if (i) the
Seller failed to send or deliver a copy of the final prospectus delivered by the
Company to the Seller with or prior to the delivery of written confirmation of
the sale by the Seller to the person asserting the claim from which such damages
arise, (ii) the final prospectus would have corrected such untrue statement or
alleged untrue statement or such omission or alleged omission, or (iii) to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission so made in conformity with information furnished by any such Seller, or
any such controlling person in writing specifically for use in such registration
statement or prospectus.
 
 
23

--------------------------------------------------------------------------------

 
 
(b)           In the event of a registration of any of the Registrable
Securities under the 1933 Act pursuant to Section 11, each Seller severally but
not jointly will, to the extent permitted by law, indemnify and hold harmless
the Company, and each person, if any, who controls the Company within the
meaning of the 1933 Act, each officer of the Company who signs the registration
statement, each director of the Company, each underwriter and each person who
controls any underwriter within the meaning of the 1933 Act, against all losses,
claims, damages or liabilities, joint or several, to which the Company or such
officer, director, underwriter or controlling person may become subject under
the 1933 Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
the registration statement under which such Registrable Securities were
registered under the 1933 Act pursuant to Section 11, any preliminary prospectus
or final prospectus contained therein, or any amendment or supplement thereof,
or arise out of or are based upon the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, and will reimburse the Company and each such
officer, director, underwriter and controlling person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action, provided, however,
that the Seller will be liable hereunder in any such case if and only to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission made in reliance upon and in conformity with information pertaining to
such Seller, as such, furnished in writing to the Company by such Seller
specifically for use in such registration statement or prospectus, and provided,
further, however, that the liability of the Seller hereunder shall be limited to
the net proceeds actually received by the Seller from the sale of Registrable
Securities covered by such registration statement.
 
(c)           Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this Section 11.6(c) and shall only
relieve it from any liability which it may have to such indemnified party under
this Section 11.6(c), except and only if and to the extent the indemnifying
party is prejudiced by such omission. In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel reasonably satisfactory to such indemnified party, and, after
notice from the indemnifying party to such indemnified party of its election so
to assume and undertake the defense thereof, the indemnifying party shall not be
liable to such indemnified party under this Section 11.6(c) for any legal
expenses subsequently incurred by such indemnified party in connection with the
defense thereof other than reasonable costs of investigation and of liaison with
counsel so selected, provided, however, that, if the defendants in any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be reasonable
defenses available to it which are different from or additional to those
available to the indemnifying party or if the interests of the indemnified party
reasonably may be deemed to conflict with the interests of the indemnifying
party, the indemnified parties, as a group, shall have the right to select one
separate counsel and to assume such legal defenses and otherwise to participate
in the defense of such action, with the reasonable expenses and fees of such
separate counsel and other expenses related to such participation to be
reimbursed by the indemnifying party as incurred.
 
 
24

--------------------------------------------------------------------------------

 
 
(d)           In order to provide for just and equitable contribution in the
event of joint liability under the 1933 Act in any case in which either (i) a
Seller, or any controlling person of a Seller, makes a claim for indemnification
pursuant to this Section 11.6 but it is judicially determined (by the entry of a
final judgment or decree by a court of competent jurisdiction and the expiration
of time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case notwithstanding the fact that
this Section 11.6 provides for indemnification in such case, or (ii)
contribution under the 1933 Act may be required on the part of the Seller or
controlling person of the Seller in circumstances for which indemnification is
not provided under this Section 11.6; then, and in each such case, the Company
and the Seller will contribute to the aggregate losses, claims, damages or
liabilities to which they may be subject (after contribution from others) in
such proportion so that the Seller is responsible only for the portion
represented by the percentage that the public offering price of its securities
offered by the registration statement bears to the public offering price of all
securities offered by such registration statement, provided, however, that, in
any such case, (y) the Seller will not be required to contribute any amount in
excess of the public offering price of all such securities sold by it pursuant
to such registration statement; and (z) no person or entity guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) will be
entitled to contribution from any person or entity who was not guilty of such
fraudulent misrepresentation.
 
11.7.        Unlegended Shares and 144 Sales.


(a)           Delivery of Unlegended Shares.  Within five days (such fifth day
being the “Unlegended Shares Delivery Date”) after the day on which the Company
has received (i) a notice that Conversion Shares, Warrant Shares or any other
Common Stock held by Subscriber has been sold pursuant to a registration
statement or Rule 144 under the 1933 Act, (ii) a representation that the
prospectus delivery requirements, or the requirements of Rule 144, as applicable
and if required, have been satisfied, (iii) the original share certificates
representing the shares of Common Stock that have been sold, and (iv) in the
case of sales under Rule 144, customary representation letters of the Subscriber
and, if required, Subscriber’s broker regarding compliance with the requirements
of Rule 144, the Company at its expense, (y) shall deliver, and shall cause
legal counsel selected by the Company to deliver to its transfer agent (with
copies to Subscriber) an appropriate instruction and opinion of such counsel,
directing the delivery of shares of Common Stock without any legends including
the legend set forth in Section 4(h) above (the “Unlegended Shares”); and (z)
cause the transmission of the certificates representing the Unlegended Shares
together with a legended certificate representing the balance of the submitted
Common Stock certificate, if any, to the Subscriber at the address specified in
the notice of sale, via express courier, by electronic transfer or otherwise on
or before the Unlegended Shares Delivery Date.


(b)           DWAC.   In lieu of delivering physical certificates representing
the Unlegended Shares, upon request of Subscribers, so long as the certificates
therefor do not bear a legend and the Subscriber is not obligated to return such
certificate for the placement of a legend thereon, the Company shall cause its
transfer agent to electronically transmit the Unlegended Shares by crediting the
account of Subscriber’s prime broker with the Depository Trust Company through
its Deposit Withdrawal Agent Commission system, if such transfer agent
participates in such DWAC system.  Such delivery must be made on or before the
Unlegended Shares Delivery Date.
 
(c)           Late Delivery of Unlegended Shares.   The Company understands that
a delay in the delivery of the Unlegended Shares pursuant to Section 11.7 hereof
later than the Unlegended Shares Delivery Date could result in economic loss to
a Subscriber.  As compensation to a Subscriber for such loss, the Company agrees
to pay late payment fees (as liquidated damages and not as a penalty) to the
Subscriber for late delivery of Unlegended Shares in the amount of $100 per
business day after the Unlegended Shares Delivery Date for each $10,000 of
purchase price of the Unlegended Shares subject to the delivery default.  If
during any 360 day period, the Company fails to deliver Unlegended Shares as
required by this Section 11.7 for an aggregate of thirty days, then each
Subscriber or assignee holding Securities subject to such default may, at its
option, require the Company to redeem all or any portion of the Unlegended
Shares subject to such default at a price per share equal to the greater of (i)
120% of the Purchase Price paid by the Subscriber for the Unlegended Shares that
were not timely delivered, or (ii) a fraction in which the numerator is the
highest closing price of the Common Stock during the aforedescribed thirty day
period and the denominator of which is the lowest conversion price or exercise
price, as the case may be, during such thirty day period, multiplied by the
price paid by Subscriber for such Common Stock (“Unlegended Redemption
Amount”).  The Company shall pay any payments incurred under this Section in
immediately available funds upon demand.
 
 
25

--------------------------------------------------------------------------------

 
 
(d)           Injunction.  In the event a Subscriber shall request delivery of
Unlegended Shares as described in Section 11 and the Company is required to
deliver such Unlegended Shares pursuant to Section 11.7, the Company may not
refuse to deliver Unlegended Shares based on any claim that such Subscriber or
any one associated or affiliated with such Subscriber has not complied with
Subscriber’s obligations under the Transaction Documents, or for any other
reason, unless, an injunction or temporary restraining order from a court, on
notice, restraining and or enjoining delivery of such Unlegended Shares shall
have been sought and obtained by the Company and the Company has posted a surety
bond for the benefit of such Subscriber in the amount of the greater of (i) 125%
of the amount of the aggregate purchase price of the Common Stock which is
subject to the injunction or temporary restraining order, (ii) the closing price
of the Common Stock on the trading day before the issue date of the injunction
multiplied by the number of Unlegended Shares to be subject to the injunction,
which bond shall remain in effect until the completion of arbitration/litigation
of the dispute and the proceeds of which shall be payable to such Subscriber to
the extent Subscriber obtains judgment in Subscriber’s favor.


(e)           Buy-In.   In addition to any other rights available to Subscriber,
if the Company fails to deliver to a Subscriber Unlegended Shares as required
pursuant to this Agreement and after the Unlegended Shares Delivery Date the
Subscriber, or a broker on the Subscriber’s behalf, purchases (in an open market
transaction or otherwise) shares of common stock to deliver in satisfaction of a
sale by such Subscriber of the shares of Common Stock which the Subscriber was
entitled to receive from the Company (a “Buy-In”), then the Company shall
promptly pay in cash to the Subscriber (in addition to any remedies available to
or elected by the Subscriber) the amount by which (A) the Subscriber’s total
purchase price (including brokerage commissions, if any) for the shares of
common stock so purchased exceeds (B) the aggregate purchase price of the shares
of Common Stock delivered to the Company for reissuance as Unlegended Shares
together with interest thereon at a rate of 15% per annum accruing until such
amount and any accrued interest thereon is paid in full (which amount shall be
paid as liquidated damages and not as a penalty).  For example, if a Subscriber
purchases shares of Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to $10,000 of purchase price of shares of Common
Stock delivered to the Company for reissuance as Unlegended Shares, the Company
shall be required to pay the Subscriber $1,000, plus interest. The Subscriber
shall provide the Company written notice indicating the amounts payable to the
Subscriber in respect of the Buy-In.
 
11.8.        144 Default.   At any time commencing six months after the Closing
Date, in the event the Subscriber is not permitted to sell any of the Conversion
Shares or Warrant Shares without any restrictive legend or if such sales are
permitted but subject to volume limitations or further restrictions on resale as
a result of the unavailability to Subscriber of Rule 144(b)(1)(i) under the 1933
Act or any successor rule (a “144 Default”), for any reason including but not
limited to failure by the Company to file quarterly, annual or any other filings
required to be made by the Company by the required filing dates, or the
Company’s failure to make information publicly available which would allow
Subscriber’s reliance on Rule 144 in connection with sales of Conversion Shares
or Warrant Shares, except due to a change in current applicable securities laws
or because the Subscriber is an Affiliate (as defined under Rule 144) of the
Company, then the Company shall pay such Subscriber as liquidated damages and
not as a penalty for each thirty days (or such lesser pro-rata amount for any
period less than thirty days) an amount equal to two percent (2%) of the
purchase price of the Conversion Shares and Warrant Shares subject to such 144
Default.  Liquidated Damages shall not be payable pursuant to this Section 11.8
in connection with Shares for such times as such Shares may be sold by the
holder thereof without any legend or volume or other restrictions pursuant to
Section 144(b)(1)(i) of the 1933 Act or pursuant to an effective registration
statement.
 
 
26

--------------------------------------------------------------------------------

 
 
12.           (a)           Favored Nations Provision.  Other than in connection
with (i) full or partial consideration in connection with a strategic merger,
acquisition, consolidation or purchase of substantially all of the securities or
assets of a corporation or other entity so long as such issuances are not for
the purpose of raising capital and which holders of such securities or debt are
not at any time granted registration rights, (ii) the Company’s issuance of
securities in connection with strategic license agreements and other partnering
arrangements so long as such issuances are not for the purpose of raising
capital and which holders of such securities or debt are not at any time granted
registration rights, (iii) the Company’s issuance of Common Stock or the
issuances or grants of options to purchase Common Stock to employees, directors,
and consultants, pursuant to plans described on Schedule 5(d) as such plans are
constituted on the Closing Date, (iv) securities upon the exercise or exchange
of or conversion of any securities exercisable or exchangeable for or
convertible into shares of Common Stock issued and outstanding on the date of
this Agreement on the terms disclosed in the Reports and which securities are
also described on Schedule 12(a), (v) an aggregate of not more than $600,000 of
current indebtedness to current employees of the Company at valuations of not
less than the greater of the Conversion Price on the Closing Date or on the
applicable date of issuances and which holders of such securities are not
granted any registration rights and which securities will not be issued to the
employees unless the employee has executed prior thereto a Lockup Agreement
substantially in the form attached hereto as Exhibit E, locking up such
securities for a period of twelve months from issuance, and (vi) as a result of
the exercise of Warrants or conversion of Notes which are granted or issued
pursuant to this Agreement on the unamended terms in effect on the Closing Date
(collectively, the foregoing (i) through (vi) are “Excepted Issuances”), if at
any time the Notes or Warrants are outstanding, the Company shall agree to or
issue (the “Lower Price Issuance”) any Common Stock or securities convertible
into or exercisable for shares of Common Stock (or modify any of the foregoing
which may be outstanding) to any person or entity at a price per share or
conversion or exercise price per share which shall be less than the Conversion
Price in effect at such time, or if less than the Warrant exercise price in
effect at such time, without the consent of the Subscribers, then the Conversion
Price and Warrant exercise price shall automatically be reduced to such other
lower price.  The average Conversion Price of the Conversion Shares and average
exercise price in relation to the Warrant Shares shall be calculated separately
for the Conversion Shares and Warrant Shares.  Common Stock issued or issuable
by the Company for no consideration or for consideration that cannot be
determined at the time of issue will be deemed issuable or to have been issued
for $0.001 per share of Common Stock.  The rights of each Subscriber set forth
in this Section 12 are in addition to any other rights the Subscriber has
pursuant to this Agreement, the Note, any Transaction Document, and any other
agreement referred to or entered into in connection herewith or to which such
Subscriber and Company are parties.  Each Subscriber is also given the right to
elect to substitute any term or terms of any other offering in connection with
which such Subscriber has rights as described in Section 12(a), or any
outstanding price protection, anti-dilution or reset rights granted to any
holder of any of the Company’s equity or right to receive such equity, or any
such rights which are granted after the Closing Date for any term or terms of
the Offering in connection with Securities owned by such Subscriber as of the
date the notice described in Section 12(b) is required to be given to such
Subscriber.
 
 
27

--------------------------------------------------------------------------------

 
 
(b)           Right of First Refusal.  Until the earlier of (i) two years
following the Closing Date, or (ii) the Notes are no longer outstanding, the
Subscribers shall be given not less than fifteen (15) days prior written notice
of any proposed sale by the Company of its common stock or other securities or
equity linked debt obligations (“Other Offering”), except in connection with the
Excepted Issuances.  If Subscribers elect to exercise their rights pursuant to
this Section 12(b), the Subscribers shall have the right during the fifteen (15)
days following receipt of the notice, to purchase in the aggregate up to all of
such offered common stock, debt or other securities in accordance with the terms
and conditions set forth in the notice of sale, relative to each other in
proportion to the amount of Note Principal issued to them on the Closing
Date.  Subscribers who participate in such Other Offering shall be entitled at
their option to purchase, in proportion to each other, the amount of such Other
Offering that could have been purchased by Subscribers who do not exercise their
rights hereunder until up to the entire Other Offering is purchased by
Subscribers.  In the event such terms and conditions are modified during the
notice period, Subscribers shall be given prompt notice of such modification and
shall have the right during the fifteen (15) days following the notice of
modification to exercise such right.


(c)           Maximum Exercise of Rights.   In the event the exercise of the
rights described in Section 12(a) and Section 12(b) would or could result in the
issuance of an amount of Common Stock of the Company that would exceed the
maximum amount that may be issued to a Subscriber calculated in the manner
described in Section 7.3 of this Agreement, then the issuance of such additional
shares of Common Stock of the Company to such Subscriber will be deferred in
whole or in part until such time as such Subscriber is able to beneficially own
such Common Stock without exceeding the applicable maximum amount set forth
calculated in the manner described in Section 7.3 of this Agreement and such
Subscriber notifies the Company accordingly.


13.           Miscellaneous.


(a)           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be: (i) if to the Company, to: Attitude Drinks Inc.,
10415 Riverside Drive, Suite 101, Palm Beach Gardens, FL 33410, Attn: Roy
Warren, CEO and President, facsimile: (561) 799-5039, with a copy by facsimile
only to: Weed & Co., LLP, 4695 MacArthur Court, Suite 1430, Newport Beach, CA
92660, Attn: Rick Weed, Esq., facsimile: (949) 475-9087, and (ii) if to the
Subscribers, to: the addresses and fax numbers indicated on Schedule 1 hereto,
with additional copies by fax only to (which shall not constitute notice):
Grushko & Mittman, P.C., 515 Rockaway Avenue, Valley Stream, New York 11581,
facsimile: (212) 697-3575, and Ellenoff Grossman & Schole LLP, 150 East 42nd
Street, 11th Floor, New York, NY 10017, Attn: Stuart Neuhauser, Esq., facsimile:
(212) 370-7889.
 
 
28

--------------------------------------------------------------------------------

 
 
 (b)           Entire Agreement; Assignment.  This Agreement and other documents
delivered in connection herewith represent the entire agreement between the
parties hereto with respect to the subject matter hereof and may be amended only
by a writing executed by both parties.  Neither the Company nor the Subscribers
has relied on any representations not contained or referred to in this Agreement
and the documents delivered herewith.   No right or obligation of the Company
shall be assigned without prior notice to and the written consent of the
Subscribers.


(c)           Counterparts/Execution.  This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument.  This
Agreement may be executed by facsimile transmission, PDF, electronic signature
or other similar electronic means with the same force and effect as if such
signature page were an original thereof.


(d)           Law Governing this Agreement.  This Agreement shall be governed by
and construed in accordance with the laws of the State of New York without
regard to principles of conflicts of laws. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of New York or in the federal courts
located in the state and county of New York.  The parties to this Agreement
hereby irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens.  The parties executing
this Agreement and other agreements referred to herein or delivered in
connection herewith on behalf of the Company agree to submit to the in personam
jurisdiction of such courts and hereby irrevocably waive trial by jury.  The
prevailing party shall be entitled to recover from the other party its
reasonable attorney’s fees and costs.  In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any
agreement.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any suit, action or proceeding in connection
with this Agreement or any other Transaction Document by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law.


(e)           Specific Enforcement, Consent to Jurisdiction.  The Company and
Subscribers acknowledge and agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the parties shall be entitled to seek an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof, this being in addition
to any other remedy to which any of them may be entitled by law or
equity.  Subject to Section 13(d) hereof, the Company and each Subscriber hereby
irrevocably waives, and agrees not to assert in any such suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction in
New York of such court, that the suit, action or proceeding is brought in an
inconvenient forum or that the venue of the suit, action or proceeding is
improper.  Nothing in this Section shall affect or limit any right to serve
process in any other manner permitted by law.


(f)           Damages.   In the event the Subscriber is entitled to receive any
liquidated or other damages pursuant to the Transactions Documents, the
Subscriber may elect to receive the greater of actual damages or such liquidated
damages.  In the event the Subscriber is granted rights under different sections
of the Transaction Documents relating to the same subject matter or which may be
exercised contemporaneously, or pursuant to which damages or remedies are
different, Subscriber is granted the right in Subscriber’s absolute discretion
to proceed under such section as Subscriber elects.
 
 
29

--------------------------------------------------------------------------------

 


(g)           Maximum Payments.   Nothing contained herein or in any document
referred to herein or delivered in connection herewith shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law.  In the event that the rate
of interest or dividends required to be paid or other charges hereunder exceed
the maximum permitted by such law, any payments in excess of such maximum shall
be credited against amounts owed by the Company to the Subscribers and thus
refunded to the Company.  The Company agrees that it may not and actually waives
any right to challenge the effectiveness or applicability of this Section 13(g).
 
(h)           Calendar Days.   All references to “days” in the Transaction
Documents shall mean calendar days unless otherwise stated.  The terms “business
days” and “trading days” shall mean days that the New York Stock Exchange is
open for trading for three or more hours.  Time periods shall be determined as
if the relevant action, calculation or time period were occurring in New York
City.  Any deadline that falls on a non-business day in any of the Transaction
Documents shall be automatically extended to the next business day and interest,
if any, shall be calculated and payable through such extended period.
 
(i)           Captions: Certain Definitions.  The captions of the various
sections and paragraphs of this Agreement have been inserted only for the
purposes of convenience; such captions are not a part of this Agreement and
shall not be deemed in any manner to modify, explain, enlarge or restrict any of
the provisions of this Agreement.  As used in this Agreement the term “person”
shall mean and include an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an unincorporated
organization and a government or any department or agency thereof.


(j)           Consent.   As used in this Agreement and the Transaction Documents
and any other agreement delivered in connection herewith, “Consent of the
Subscribers” or similar language means the consent of holders of not less than a
majority of the outstanding Principal Amount of Notes on the date consent is
requested (such Subscribers being a “Majority in Interest”).  A Majority in
Interest may consent to take or forebear from any action permitted under or in
connection with the Transaction Documents, modify any Transaction Documents or
waive any default or requirement applicable to the Company, Subsidiaries or
Subscribers under the Transaction Documents provided the effect of such action
does not waive any accrued interest or damages and further provided that the
relative rights of the Subscribers to each other remains unchanged.


(k)           Severability.  In the event that any term or provision of this
Agreement shall be finally determined to be superseded, invalid, illegal or
otherwise unenforceable pursuant to applicable law by an authority having
jurisdiction and venue, that determination shall not impair or otherwise affect
the validity, legality or enforceability: (i) by or before that authority of the
remaining terms and provisions of this Agreement, which shall be enforced as if
the unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.
 
(l)           Successor Laws.  References in the Transaction Documents to laws,
rules, regulations and forms shall also include successors to and functionally
equivalent replacements of such laws, rules, regulations and forms.  A successor
rule to Rule 144(b)(1)(i) shall include any rule that would be available to a
non-Affiliate of the Company for the sale of Common Stock not subject to volume
restrictions and after a six month holding period.
 
 
30

--------------------------------------------------------------------------------

 
 
(m)           Maximum Liability.   In no event shall the liability of the
Subscribers or permitted successor hereunder or under any Transaction Document
or other agreement delivered in connection herewith be greater in amount than
the dollar amount of the net proceeds actually received by such Subscriber or
successor upon the sale of Conversion Shares.


(n)           Independent Nature of Subscribers.     The Company acknowledges
that the obligations of each Subscriber under the Transaction Documents are
several and not joint with the obligations of any other Subscriber, and no
Subscriber shall be responsible in any way for the performance of the
obligations of any other Subscriber under the Transaction Documents. The Company
acknowledges that each Subscriber has represented that the decision of each
Subscriber to purchase Securities has been made by such Subscriber independently
of any other Subscriber and independently of any information, materials,
statements or opinions as to the business, affairs, operations, assets,
properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company which may have been made or given by any
other Subscriber or by any agent or employee of any other Subscriber, and no
Subscriber or any of its agents or employees shall have any liability to any
other Subscriber (or any other person) relating to or arising from any such
information, materials, statements or opinions.  The Company acknowledges that
nothing contained in any Transaction Document, and no action taken by any
Subscriber pursuant hereto or thereto shall be deemed to constitute the
Subscribers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Subscribers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents.  The Company acknowledges that it has
elected to provide all Subscribers with the same terms and Transaction Documents
for the convenience of the Company and not because Company was required or
requested to do so by the Subscribers.  The Company acknowledges that such
procedure with respect to the Transaction Documents in no way creates a
presumption that the Subscribers are in any way acting in concert or as a group
with respect to the Transaction Documents or the transactions
contemplated thereby.


(o)           Equal Treatment.   No consideration shall be offered or paid to
any person to amend or consent to a waiver or modification of any provision of
the Transaction Documents unless the same consideration is also offered and paid
to all the Subscribers and their permitted successors and assigns.


(p)           Adjustments.   The conversion price, Warrant exercise price,
amount of Conversion Shares and Warrant Shares, trading volume amounts,
price/volume amounts and similar figures in the Transaction Documents shall be
equitably adjusted and as otherwise described in this Agreement, the Notes and
Warrants.


[-SIGNATURE PAGES FOLLOW-]
 
 
31

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (A)


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.


ATTITUDE DRINKS, INC.
a Delaware corporation








By: /s/ Roy Warren
      Name: Roy Warren
      Title: Chief Executive Officer


Dated: March 17, 2011


 
32

--------------------------------------------------------------------------------

 
 
LIST OF EXHIBITS AND SCHEDULES


 
Exhibit A
 
Form of Note
     
Exhibit B
 
Form of Class A Warrants
     
Exhibit C
 
Escrow Agreement
     
Exhibit D
 
Form of Legal Opinion
     
Exhibit E
 
Form of Lockup Agreement
     
Schedule 1
 
List of Subscribers
     
Schedule 5(a)
 
Subsidiaries
     
Schedule 5(d)
 
Capitalization and Additional Issuances
     
Schedule 5(f)(iii)
 
Reset
     
Schedule 5(h)
 
Litigation
     
Schedule 5(k)
 
Solvency
     
Schedule 5(l)
 
Defaults
     
Schedule 5(o)
 
Undisclosed Liabilities
     
Schedule 5(w)
 
Transfer Agent
     
Schedule 8
 
Fees
     
Schedule 9(e)
 
Use of Proceeds
     
Schedule 9(p)(v)
 
Negative Covenants
     
Schedule 9(l)
 
Intellectual Property
     
Schedule 11.1
 
Securities to be Registered
     
Schedule 12(a)
 
Excepted Issuances

 
 
33

--------------------------------------------------------------------------------

 
 
Exhibit  A Form of Convertible Promissory Note


NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER, AT THE COMPANY’S
EXPENSE), IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.
 

 Principal Amount: $___________   Issue Date: March __, 2011

 
SECURED CONVERTIBLE PROMISSORY NOTE


FOR VALUE RECEIVED, ATTITUDE DRINKS, INC., a Delaware corporation (hereinafter
called “Borrower”), hereby promises to pay to the order of [REQUIRES COMPLETION]
(the “Holder”), address at [REQUIRES COMPLETION], without demand, the sum of up
[REQUIRES COMPLETION] Dollars ($[REQUIRES COMPLETION]) (“Principal Amount”),
with interest accruing thereon, on September 17, 2012 (the “Maturity Date”), if
not sooner paid or modified as permitted herein.


This Note has been entered into pursuant to the terms of a subscription
agreement by and among the Borrower, the Holder and certain other holders (the
“Other Holders”) of convertible promissory notes (the “Other Notes”), dated of
even date herewith (the “Subscription Agreement”) for an aggregate Principal
Amount of up to $600,000.  Unless otherwise separately defined herein, each
capitalized term used in this Note shall have the same meaning as set forth in
the Subscription Agreement.  The following terms shall apply to this Note:
 
ARTICLE I


GENERAL PROVISIONS


1.1           Interest Rate.   Interest on this Note shall compound monthly and
shall accrue at the annual rate of ten percent (10%).  Interest will be payable
commencing on the last business day of the sixth (6th) month anniversary of the
Issue Date and on the first day of each month thereafter and on the Maturity
Date, accelerated or otherwise, when the principal and remaining accrued but
unpaid interest shall be due and payable, or sooner as described
below.  Interest will be payable in cash or Common Stock, at the election of the
Borrower, and subject to Section 2.1, with shares of Common Stock at a per share
value equal to the applicable conversion price set forth in Section
2.1(b).  Interest may be paid at the Company’s election in cash or Common Stock
immediately to the extent resellable pursuant to Rule 144 to the extent such
share issuance is not limited by transfer or volume restrictions and provided
such payment in Common Stock would not cause the Holder to exceed the
restrictions on ownership set forth in Section 2.3.
 
 
A-1

--------------------------------------------------------------------------------

 
 
1.2           Payment Grace Period.  The Borrower shall not have any grace
period to pay any monetary amounts due under this Note.  After the Maturity Date
and during the pendency of an Event of Default, (as defined in Article IV) a
default interest rate of twenty percent (20%) per annum shall be in effect.


1.3           Conversion Privileges.  The Conversion Rights set forth in Article
II shall remain in full force and effect immediately from the date hereof and
until the Note is paid in full regardless of the occurrence of an Event of
Default.  This Note shall be payable in full on the Maturity Date, unless
previously converted into Common Stock in accordance with Article II hereof.
 
1.4           Pari Passu.   All payments made on this Note and the Other Notes
and except as otherwise set forth herein all actions taken by the Borrower with
respect to this Note and the Other Notes, including but not limited to mandatory
conversion, shall be made and taken pari passu with respect to this Note and the
Other Notes.


1.5           Miscellaneous.   Interest on this Note shall be calculated on the
basis of a 360-day year and the actual number of days elapsed.  Principal and
interest on this Note and other payments in connection with this Note shall be
payable at the Holder’s offices as designated above in lawful money of the
United States of America in immediately available funds without set-off,
deduction or counterclaim.  Upon assignment of the interest of Holder in this
Note, Borrower shall instead make its payment pursuant to the assignee’s
instructions upon receipt of written notice thereof.


ARTICLE II


CONVERSION RIGHTS


The Holder shall have the right to convert the principal and any interest due
under this Note into Shares of the Borrower’s Common Stock, $0.001 par value per
share (“Common Stock”) as set forth below.


2.1.           Conversion into the Borrower’s Common Stock.


(a)           The Holder shall have the right from and after the date of the
issuance of this Note and then at any time until this Note is fully paid, to
convert any outstanding and unpaid principal portion of this Note, and accrued
but unpaid interest, at the election of the Holder (the date of giving of such
notice of conversion being a “Conversion Date”) into fully paid and
non-assessable shares of Common Stock as such stock exists on the date of
issuance of this Note, or any shares of capital stock of Borrower into which
such Common Stock shall hereafter be changed or reclassified, at the conversion
price as defined in Section 2.1(b) hereof, determined as provided herein.  Upon
delivery to the Borrower of a completed Notice of Conversion, a form of which is
annexed hereto as Exhibit A, Borrower shall issue and deliver to the Holder
within three (3) business days after the Conversion Date (such third day being
the “Delivery Date”) that number of shares of Common Stock for the portion of
the Note converted in accordance with the foregoing.  The Holder will not be
required to surrender the Note to the Borrower until the Note has been fully
converted or satisfied.  The number of shares of Common Stock to be issued upon
each conversion of this Note shall be determined by dividing that portion of the
principal of the Note and interest, if any, to be converted, by the Conversion
Price.
 
(b)   Subject to adjustment as provided in Section 2.1(c) hereof, the conversion
price (“Conversion Price”) per share shall be equal to seventy-five percent
(75%) of the average of the three lowest closing bid prices for the Common Stock
as reported by Bloomberg L.P. for the Principal Market for the ten trading days
preceding a Conversion Date, but in no event greater than $0.02.
 
 
A-2

--------------------------------------------------------------------------------

 
 
(c)           The Conversion Price and number and kind of shares or other
securities to be issued upon conversion determined pursuant to Section 2.1(a),
shall be subject to adjustment from time to time upon the happening of certain
events while this conversion right remains outstanding, as follows:


A.           Merger, Sale of Assets, etc.  If (A) the Borrower effects any
merger or  consolidation of the Borrower with or into another entity, (B) the
Borrower effects any sale of all or substantially all of its assets in one or a
series of related transactions,  (C) any tender offer or exchange offer (whether
by the Borrower or another entity) is completed pursuant to which holders of
Common Stock are permitted to tender or exchange their shares for other
securities, cash or property, (D) the Borrower consummates a stock purchase
agreement or other business combination (including, without limitation, a
reorganization, recapitalization, spin-off or scheme of arrangement) with one or
more persons or entities whereby such other persons or entities acquire more
than the 50% of the outstanding shares of Common Stock (not including any shares
of Common Stock held by such other persons or entities making or party to, or
associated or affiliated with the other persons or entities making or party to,
such stock purchase agreement or other business combination), (E) any “person”
or “group” (as these terms are used for purposes of Sections 13(d) and 14(d) of
the 1934 Act) is or shall become the “beneficial owner” (as defined in Rule
13d-3 under the 1934 Act), directly or indirectly, of 50% of the aggregate
Common Stock of the Borrower), or (F) the Borrower effects any reclassification
of the Common Stock or any compulsory share exchange pursuant to which the
Common Stock is effectively converted into or exchanged for other securities,
cash or property (other than a reverse merger)  (in any such case, a
“Fundamental  Transaction”), this Note, as to the unpaid principal portion
thereof and accrued interest thereon, if any, shall thereafter be deemed to
evidence the right to convert into such number and kind of shares or other
securities and property as would have been issuable or distributable on account
of such Fundamental Transaction, upon or with respect to the securities subject
to the conversion right immediately prior to such Fundamental Transaction.  The
foregoing provision shall similarly apply to successive Fundamental Transactions
of a similar nature by any such successor or purchaser.  Without limiting the
generality of the foregoing, the anti-dilution provisions of this Section shall
apply to such securities of such successor or purchaser after any such
Fundamental Transaction.


B.           Reclassification, etc.  If the Borrower at any time shall, by
reclassification or otherwise, change the Common Stock into the same or a
different number of securities of any class or classes that may be issued or
outstanding, this Note, as to the unpaid principal portion thereof and accrued
interest thereon, shall thereafter be deemed to evidence the right to purchase
an adjusted number of such securities and kind of securities as would have been
issuable as the result of such change with respect to the Common Stock
immediately prior to such reclassification or other change.


C.           Stock Splits, Combinations and Dividends.  If the shares of Common
Stock are subdivided or combined into a greater or smaller number of shares of
Common Stock, or if a dividend is paid on the Common Stock in shares of Common
Stock, the Conversion Price shall be proportionately reduced in case of
subdivision of shares or stock dividend or proportionately increased in the case
of combination of shares, in each such case by the ratio which the total number
of shares of Common Stock outstanding immediately after such event bears to the
total number of shares of Common Stock outstanding immediately prior to such
event.
 
D.           Share Issuance.   So long as this Note is outstanding, if the
Borrower shall issue any Common Stock except for the Excepted Issuances (as
defined in Section 12(a) of the Subscription Agreement), prior to the complete
conversion or payment of this Note, for a consideration per share that is less
than the Conversion Price that would be in effect at the time of such issue,
then, and thereafter successively upon each such issuance, the Conversion Price
shall be reduced to such other lower issue price.  For purposes of this
adjustment, the issuance of any security or debt instrument of the Borrower
carrying the right to convert such security or debt instrument into Common Stock
or of any warrant, right or option to purchase Common Stock shall result in an
adjustment to the Conversion Price upon the issuance of the above-described
security, debt instrument, warrant, right, or option and again upon the issuance
of shares of Common Stock upon exercise of such conversion or purchase rights if
such issuance is at a price lower than the then applicable Conversion Price.
Common Stock issued or issuable by the Borrower for no consideration will be
deemed issuable or to have been issued for $0.001 per share of Common
Stock.  The reduction of the Conversion Price described in this paragraph is in
addition to the other rights of the Holder described in the Subscription
Agreement.
 
 
A-3

--------------------------------------------------------------------------------

 
 
(d)           When ever the Conversion Price is adjusted pursuant to Section
2.1(c) above, the Borrower shall promptly, but not later than the fifth (5th)
business day after the effectiveness of the adjustment, provide notice to the
Holder setting forth the Conversion Price after such adjustment and setting
forth a statement of the facts requiring such adjustment.  Failure to provide
the foregoing notice is an Event of Default under this Note.


(e)           During the period the conversion right exists, Borrower will
reserve from its authorized and unissued Common Stock not less than an amount of
Common Stock equal to 150% of the amount of shares of Common Stock issuable upon
the full conversion of this Note.  Borrower represents that upon issuance, such
shares will be duly and validly issued, fully paid and non-assessable.  Borrower
agrees that its issuance of this Note shall constitute full authority to its
officers, agents, and transfer agents who are charged with the duty of executing
and issuing stock certificates to execute and issue the necessary certificates
for shares of Common Stock upon the conversion of this Note.


2.2           Method of Conversion.  This Note may be converted by the Holder in
whole or in part as described in Section 2.1(a) hereof and the Subscription
Agreement.  Upon partial conversion of this Note, a new Note containing the same
date and provisions of this Note shall, at the request of the Holder, be issued
by the Borrower to the Holder for the principal balance of this Note and
interest which shall not have been converted or paid, upon surrender of the
existing Note.


2.3.           Maximum Conversion.  The Holder shall not be entitled to convert
on a Conversion Date that amount of the Note in connection with that number of
shares of Common Stock which would be in excess of the sum of (i) the number of
shares of Common Stock beneficially owned by the Holder and its affiliates on a
Conversion Date, (ii) any Common Stock issuable in connection with the
unconverted portion of the Note, and (iii) the number of shares of Common Stock
issuable upon the conversion of the Note with respect to which the determination
of this provision is being made on a Conversion Date, which would result in
beneficial ownership by the Holder and its affiliates of more than 4.99% of the
outstanding shares of Common Stock of the Borrower on such Conversion Date.  For
the purposes of the provision to the immediately preceding sentence, beneficial
ownership shall be determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended, and Regulation 13d-3 thereunder.  Subject to
the foregoing, the Holder shall not be limited to aggregate conversions of
4.99%.  The Holder shall have the authority to determine whether the restriction
contained in this Section 2.3 will limit any conversion hereunder and the extent
such limitation applies and to which convertible or exercisable instrument or
part thereof such limitation applies.  The Holder may waive the conversion
limitation described in this Section 2.3, in whole or in part, upon and
effective after 61 days prior written notice to the Borrower.
 
 
A-4

--------------------------------------------------------------------------------

 
 
ARTICLE III


ACCELERATION AND REDEMPTION


3.1.           Redemption.  This Note may not be prepaid, converted, redeemed or
called by the Borrower without the consent of the Holder except as described in
this Note.
 
3.2.           Fundamental Transaction.  Upon the occurrence of a Fundamental
Transaction, then in addition to the Holder’s rights described in Section
2.1(c)(A), until twenty (20) business days after the Borrower notifies the
Holder of the occurrence of the Fundamental Transaction, the Holder may elect to
accelerate the Maturity Date as of the date of the Fundamental Transaction and
receive payment for the then outstanding Principal Amount, and any other amount
owed to the Holder pursuant to the Transaction Documents.
 
3.3.           Mandatory Conversion.  Provided that all of the shares of Common
Stock issuable upon conversion of the entire outstanding Principal Amount and
accrued interest may be transferred by the Holder without restrictive legends,
are free-trading stock and not subject to further restrictions on transfer and
further provided an Event of Default or an event which with the passage of time
or giving of notice could become an Event of Default has not occurred, then,
until the Maturity Date, the Borrower will have the one-time option with a
thirty (30) day prior written notice to the Holder (“Notice of Mandatory
Conversion”) of compelling the Holder to convert all or a portion of the
outstanding and unpaid principal of the Note and interest into Common Stock at
the Conversion Price then in affect (“Mandatory Conversion”). The Notice of
Mandatory Conversion, which notice must be given on the first business day
following thirty (30) consecutive trading days (“Lookback Period”) during which
the closing price for the Common Stock as reported by Bloomberg, LP for the
Principal Market shall be equal to or greater than $0.24, each such trading day
and during which Lookback Period, the average daily trading volume as reported
by Bloomberg L.P. for the Principal Market is not less than 100,000 shares.  The
date the Notice of Mandatory Conversion is given is the “Mandatory Conversion
Date.”  The Notice of Mandatory Conversion shall specify the aggregate principal
amount of the Note and interest which is subject to Mandatory Conversion.  The
Borrower shall reduce the amount of Note principal and interest subject to a
Notice of Mandatory Conversion by the amount of Note Principal and interest for
which the Holder had delivered a Notice of Conversion to the Borrower during the
Lookback Period.  Each Mandatory Conversion Date shall be a deemed Conversion
Date and the Borrower will be required to deliver the Common Stock issuable
pursuant to a Mandatory Conversion Notice in the same manner and time period as
described in this Note and in the Subscription Agreement.  A Notice of Mandatory
Conversion may be given only in connection with an amount of Common Stock which
would not cause the Holder to exceed the 4.99% beneficial ownership limitation
set forth in Section 2.3 of this Note.  Failure by the Borrower to deliver the
Common Stock issuable upon Mandatory Conversion on the Delivery Date will be a
non-curable Event of Default.  The trading volume and closing price set forth
above will be equitably adjusted to offset the effect of stock splits, stock
dividends and similar events.
 
3.4.           Optional Redemption of Principal Amount.   Provided an Event of
Default or an event which with the passage of time or the giving of notice could
become an Event of Default has not occurred, whether or not such Event of
Default has been cured, the Borrower will have the option of prepaying the
outstanding Principal amount of this Note (“Optional Redemption”), in whole or
in part, by paying to the Holder a sum of money equal to one hundred and twenty
percent (120%) of the Principal amount to be redeemed, together with accrued but
unpaid interest thereon and any and all other sums due, accrued or payable to
the Holder arising under this Note or any Transaction Document through the
Redemption Payment Date as defined below (the “Redemption Amount”).  Borrower’s
election to exercise its right to prepay must be by notice in writing (“Notice
of Redemption”).  The Notice of Redemption shall specify the date for such
Optional Redemption (the “Redemption Payment Date”), which date shall be at
least thirty (30) business days after the date of the Notice of Redemption (the
“Redemption Period”).  A Notice of Redemption shall not be effective with
respect to any portion of the Principal Amount for which the Holder has
previously delivered an election to convert, or subject to the previous
sentence, for conversions initiated or made by the Holder during the Redemption
Period.  On the Redemption Payment Date, the Redemption Amount, less any portion
of the Redemption Amount against which the Holder has permissibly exercised its
conversion rights, shall be paid in good funds to the Holder. In the event the
Borrower fails to pay the Redemption Amount on the Redemption Payment Date as
set forth herein, then (i) such Notice of Redemption will be null and void, (ii)
Borrower will have no right to deliver another Notice of Redemption, and (iii)
Borrower’s failure may be deemed by Holder to be a non-curable Event of
Default.  A Notice of Redemption may not be given nor may the Borrower
effectuate a Redemption without the consent of the Holder, if at any time during
the Redemption Period an Event of Default, or an event which with the passage of
time or giving of notice could become an Event of Default (whether or not such
Event of Default has been cured), has occurred.  During the Optional Redemption
Period, the Company must abide by all of its obligations to the Note Holder.
 
 
A-5

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
EVENT OF DEFAULT


The occurrence of any of the following events of default (“Event of Default”)
occurring after Closing and not otherwise disclosed on the Subscription
Agreement and schedules thereto, shall, at the option of the Holder hereof, make
all sums of principal and interest then remaining unpaid hereon and all other
amounts payable hereunder immediately due and payable, upon demand, without
presentment or grace period, all of which hereby are expressly waived, except as
set forth below:


4.1           Failure to Pay Principal or Interest.  The Borrower (i) fails to
pay any installment of principal under this Note when due or (ii) fails to pay
any interest or other sums due under this Note within three (3) days after such
amounts are due.


4.2           Breach of Covenant.  The Borrower or any Subsidiary breaches any
material covenant or other term or condition of the Subscription Agreement,
Transaction Documents or this Note, except for a breach of payment, in any
material respect and such breach, if subject to cure, continues for a period of
ten (10) days after written notice to the Borrower from the Holder.


4.3           Breach of Representations and Warranties.  Any material
representation or warranty of the Borrower made herein, in the Subscription
Agreement, or the Transaction Documents shall be false or misleading in any
material respect as of the date made and the Closing Date.


4.4           Liquidation.   Any dissolution, liquidation or winding up by
Borrower or a Subsidiary of a substantial portion of their business.
 
4.5           Cessation of Operations.   Any cessation of operations by Borrower
or a Subsidiary.
 
4.6           Maintenance of Assets.   The failure by Borrower or any Subsidiary
to maintain any material intellectual property rights, personal, real property,
equipment, leases or other assets which are necessary to conduct its business
(whether now or in the future) and such breach is not cured with fifteen (15)
days after written notice to the Borrower from the Holder.


4.7           Receiver or Trustee.  The Borrower or any Subsidiary shall make an
assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business; or such a receiver or trustee shall otherwise be
appointed.


4.8           Judgments.  Any money judgment, writ or similar final process
shall be entered or made in a non-appealable adjudication against Borrower or
any Subsidiary or any of its property or other assets for more than $50,000 in
excess of the Borrower’s insurance coverage, unless stayed vacated or satisfied
within thirty (30) days.
 
 
A-6

--------------------------------------------------------------------------------

 
 
4.9           Bankruptcy.  Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Borrower or any Subsidiary.


4.10           Delisting.   An event resulting in the Common Stock no longer
being quoted on the Over-The-Counter Bulletin Board (the “OTCBB”); failure to
comply with the requirements for continued quotation on the OTCBB for a period
of seven (7) consecutive trading days; or notification from the OTCBB that the
Borrower is not in compliance with the conditions for such continued quotation
and such non-compliance continues for seven (7) days following such
notification.


4.11           Non-Payment.   A default by the Borrower or any Subsidiary under
any one or more obligations in an aggregate monetary amount in excess of $50,000
for more than twenty (20) days after the due date, unless the Borrower or such
Subsidiary is contesting the validity of such obligation in good faith.


4.12           Stop Trade.  An SEC or judicial stop trade order or OTCBB
suspension that lasts for ten (10) or more consecutive trading days.


4.13           Failure to Deliver Common Stock or Replacement Note.  Borrower’s
failures to timely deliver Common Stock to the Holder pursuant to and in the
form required by this Note, Sections 7 and 11 of the Subscription Agreement, and
the Warrant or, if required, a replacement Note following a partial conversion.


4.14           Reservation Default.   Failure by the Borrower to have reserved
for issuance upon conversion of the Note or upon exercise of the Warrants, the
number of shares of Common Stock as required in the Subscription Agreement, this
Note and the Warrants, and such failure continues for a period of thirty (30)
business days.


4.15           Financial Statement Restatement.  The restatement after the date
hereof of any financial statements filed by the Borrower with the Securities and
Exchange Commission for any date or period from two years prior to the Issue
Date of this Note and until this Note is no longer outstanding, if the result of
such restatement would, by comparison to the unrestated financial statements,
have constituted a Material Adverse Effect.  For the avoidance of doubt, any
restatement related to new accounting pronouncements, including without
limitation, for derivative accounting shall not constitute a default under this
Section 4.15.


4.16           Non-Registration Event.  The Borrower’s failure to materially
comply with the registration obligations set forth in Section 11 of the
Subscription Agreement.


4.17           Reverse Splits.   The Borrower effectuates a reverse split of its
Common Stock without twenty (20) days prior written notice to the Holder.


4.18           Event Described in Subscription Agreement.  The occurrence of an
Event of Default as described in the Subscription Agreement or any other
Transaction Document that, if susceptible to cure, is not cured during any
designated cure period.
 
 
A-7

--------------------------------------------------------------------------------

 
 
4.19           Notification Failure.   A failure by Borrower to notify Holder of
any material event of which Borrower is obligated to notify Holder pursuant to
the terms of this Note or any other Transaction Document.
 
4.20           Cross Default.  A default by the Borrower of a material term,
covenant, warranty or undertaking of any other agreement to which the Borrower
and Holder are parties, or the occurrence of an event of default under any such
other agreement to which Borrower and Holder are parties which is not cured
after any required notice and/or cure period.


4.21           Other Note Default.   The occurrence of an Event of Default under
any Other Note.


ARTICLE V


SECURITY INTEREST


5.           Security Interest/Waiver of Automatic Stay.   This Note is secured
by a security interest granted to the Collateral Agent for the benefit of the
Holder pursuant to a Security Agreement, as delivered by Borrower to
Holder.  The Borrower acknowledges and agrees that should a proceeding under any
bankruptcy or insolvency law be commenced by or against the Borrower, or if any
of the Collateral (as defined in the Security Agreement) should become the
subject of any bankruptcy or insolvency proceeding, then the Holder should be
entitled to, among other relief to which the Holder may be entitled under the
Transaction Documents and any other agreement to which the Borrower and Holder
are parties (collectively, "Loan Documents") and/or applicable law, an order
from the court granting immediate relief from the automatic stay pursuant to 11
U.S.C. Section 362 to permit the Holder to exercise all of its rights and
remedies pursuant to the Loan Documents and/or applicable law. THE BORROWER
EXPRESSLY WAIVES THE BENEFIT OF THE AUTOMATIC STAY IMPOSED BY 11 U.S.C. SECTION
362.  FURTHERMORE, THE BORROWER EXPRESSLY ACKNOWLEDGES AND AGREES THAT NEITHER
11 U.S.C. SECTION 362 NOR ANY OTHER SECTION OF THE BANKRUPTCY CODE OR OTHER
STATUTE OR RULE (INCLUDING, WITHOUT LIMITATION, 11 U.S.C. SECTION 105) SHALL
STAY, INTERDICT, CONDITION, REDUCE OR INHIBIT IN ANY WAY THE ABILITY OF THE
HOLDER TO ENFORCE ANY OF ITS RIGHTS AND REMEDIES UNDER THE LOAN DOCUMENTS AND/OR
APPLICABLE LAW.  The Borrower hereby consents to any motion for relief from stay
that may be filed by the Holder in any bankruptcy or insolvency proceeding
initiated by or against the Borrower and, further, agrees not to file any
opposition to any motion for relief from stay filed by the Holder.  The Borrower
represents, acknowledges and agrees that this provision is a specific and
material aspect of the Loan Documents, and that the Holder would not agree to
the terms of the Loan Documents if this waiver were not a part of this Note. The
Borrower further represents, acknowledges and agrees that this waiver is
knowingly, intelligently and voluntarily made, that neither the Holder nor any
person acting on behalf of the Holder has made any representations to induce
this waiver, that the Borrower has been represented (or has had the opportunity
to he represented) in the signing of this Note and the Loan Documents and in the
making of this waiver by independent legal counsel selected by the Borrower and
that the Borrower has discussed this waiver with counsel.


ARTICLE VI


MISCELLANEOUS


6.1           Failure or Indulgence Not Waiver.  No failure or delay on the part
of the Holder hereof in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege.  All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.
 
 
A-8

--------------------------------------------------------------------------------

 
 
6.2           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the first business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.  The addresses for
such communications shall be: (i) if to the Borrower to: Attitude Drinks Inc.,
10415 Riverside Drive, Suite 101, Palm Beach Gardens, FL 33410, Attn: Roy
Warren, CEO and President, facsimile: (561) 799-5039, with a copy by facsimile
only to: Weed & Co., LLP, 4695 MacArthur Court, Suite 1430, Newport Beach, CA
92660, Attn: Rick Weed, Esq., facsimile: (949) 475-9087, and (ii) if to the
Holder, to the name, address and facsimile number set forth on the front page of
this Note, with copies (which shall not constitute notice) by fax only to:
Grushko & Mittman, P.C., 515 Rockaway Avenue, Valley Stream, New York 11581,
facsimile: (212) 697-3575, and Ellenoff Grossman & Schole LLP, 150 East 42nd
Street, 11th Floor, New York, NY 10017, Attn: Stuart Neuhauser, Esq., facsimile:
(212) 370-7889.
 
6.3           Amendment Provision.  The term “Note” and all reference thereto,
as used throughout this instrument, shall mean this instrument as originally
executed, or if later amended or supplemented, then as so amended or
supplemented.
 
6.4           Assignability.  This Note shall be binding upon the Borrower and
its successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns.  The Borrower may not assign its obligations under this
Note.
 
6.5           Cost of Collection.  If default is made in the payment of this
Note, Borrower shall pay the Holder hereof reasonable costs of collection,
including reasonable attorneys’ fees.
 
6.6           Governing Law.  This Note shall be governed by and construed in
accordance with the laws of the State of New York without regard to conflicts of
laws principles that would result in the application of the substantive laws of
another jurisdiction.  Any action brought by either party against the other
concerning the transactions contemplated by this Agreement must be brought only
in the civil or state courts of New York or in the federal courts located in the
State and county of New York.  Both parties and the individual signing this
Agreement on behalf of the Borrower agree to submit to the jurisdiction of such
courts.  The prevailing party shall be entitled to recover from the other party
its reasonable attorney’s fees and costs.  In the event that any provision of
this Note is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or unenforceability of any other provision
of this Note. Nothing contained herein shall be deemed or operate to preclude
the Holder from bringing suit or taking other legal action against the Borrower
in any other jurisdiction to collect on the Borrower’s obligations to Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other decision in favor of the Holder.  This Note shall be
deemed an unconditional obligation of Borrower for the payment of money and,
without limitation to any other remedies of Holder, may be enforced against
Borrower by summary proceeding pursuant to New York Civil Procedure Law and
Rules Section 3213 or any similar rule or statute in the jurisdiction where
enforcement is sought.  For purposes of such rule or statute, any other document
or agreement to which Holder and Borrower are parties or which Borrower
delivered to Holder, which may be convenient or necessary to determine Holder’s
rights hereunder or Borrower’s obligations to Holder are deemed a part of this
Note, whether or not such other document or agreement was delivered together
herewith or was executed apart from this Note.
 
 
A-9

--------------------------------------------------------------------------------

 
 
6.7           Maximum Payments.  Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum rate permitted by applicable law.  In the event that the
rate of interest required to be paid or other charges hereunder exceed the
maximum rate permitted by applicable law, any payments in excess of such maximum
rate shall be credited against amounts owed by the Borrower to the Holder and
thus refunded to the Borrower.
 
6.8           Non-Business Days.   Whenever any payment or any action to be made
shall be due on a Saturday, Sunday or a public holiday under the laws of the
State of New York, such payment may be due or action shall be required on the
next succeeding business day and, for such payment, such next succeeding day
shall be included in the calculation of the amount of accrued interest payable
on such date.
 
6.9           Facsimile Signature.  In the event that the Borrower’s signature
is delivered by facsimile transmission, PDF, electronic signature or other
similar electronic means, such signature shall create a valid and binding
obligation of the Borrower with the same force and effect as if such signature
page were an original thereof.
 
6.10           Shareholder Status.  The Holder shall not have rights as a
shareholder of the Borrower with respect to unconverted portions of this
Note.  However, the Holder will have the rights of a shareholder of the Borrower
with respect to the Shares of Common Stock to be received after delivery by the
Holder of a Conversion Notice to the Borrower.






[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 
A-10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the _____ day of ___________________.




ATTITUDE DRINKS, INC.






By: ________________________________
Name: Roy Warren
Title: Chief Executive Officer


WITNESS:






______________________________________
 
 
A-11

--------------------------------------------------------------------------------

 
 
 EXHIBIT A - NOTICE OF CONVERSION


(To be executed by the Registered Holder in order to convert the Note)




The undersigned hereby elects to convert $_________ of the principal and
$_________ of the interest due on the Note issued by ATTITUDE DRINKS, INC. on
March ___, 2011 into Shares of Common Stock of ATTITUDE DRINKS, INC. (the
“Borrower”) according to the conditions set forth in such Note, as of the date
written below.






Date of
Conversion:____________________________________________________________________




Conversion
Price:______________________________________________________________________




Number of Shares of Common Stock Beneficially Owned on the Conversion Date: Less
than 5% of the outstanding Common Stock of ATTITUDE DRINKS, INC.




Shares To Be
Delivered:_________________________________________________________________




Signature:___________________________________________________________________________




Print
Name:__________________________________________________________________________




Address:____________________________________________________________________________


   ___________________________________________________________________________


 
A-12

--------------------------------------------------------------------------------

 


Exhibit B Form of Class A Common Stock Purchase Warrant


NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER, AT THE COMPANY’S
EXPENSE), IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.



 
Right to Purchase __________ shares of Common Stock of Attitude Drinks, Inc.
(subject to adjustment as provided herein)



CLASS A COMMON STOCK PURCHASE WARRANT


No.
2011-A-001                                                                                     Issue
Date: March ___, 2011
ATTITUDE DRINKS, INC., a corporation organized under the laws of the State of
Delaware (the “Company”), hereby certifies that, for value received [REQUIRES
COMPLETION] (the “Holder”), address at [REQUIRES COMPLETION], or its assigns, is
entitled, subject to the terms set forth below, to purchase from the Company at
any time after the Issue Date until 5:00 p.m., E.S.T on five years after the
Issue Date (the “Expiration Date”), up to [REQUIRES COMPLETION] fully paid and
non-assessable shares of Common Stock at a per share purchase price of
$0.02.  The aforedescribed purchase price per share, as adjusted from time to
time as herein provided, is referred to herein as the “Purchase Price.”  The
number and character of such shares of Common Stock and the Purchase Price are
subject to adjustment as provided herein.  The Company may reduce the Purchase
Price for some or all of the Warrants, temporarily or permanently, provided such
reduction is made as to all outstanding Warrants for all Holders of such
Warrants.  Capitalized terms used and not otherwise defined herein shall have
the meanings set forth in that certain Subscription Agreement (the “Subscription
Agreement”), dated as of March ___, 2011, entered into by the Company, the
Holder and the other signatories thereto.


As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:
 
(A)           The term “Company” shall mean Attitude Drinks, Inc., a Delaware
corporation, and any corporation which shall succeed or assume the obligations
of Attitude Drinks, Inc. hereunder.
 
(B)           The term “Common Stock” includes (i) the Company's Common Stock,
$0.001 par value per share, as authorized on the date of the Subscription
Agreement, and (ii) any other securities into which or for which any of the
securities described in (i) may be converted or exchanged pursuant to a plan of
recapitalization, reorganization, merger, sale of assets or otherwise.
 
 
B-1

--------------------------------------------------------------------------------

 
 
(C)           For purposes of this Warrant, the “Fair Market Value” of a share
of Common Stock as of a particular date (the “Determination Date”) shall mean:


(a)           If the Company's Common Stock is traded on an exchange or is
quoted on the NASDAQ Global Market, NASDAQ Global Select Market, the NASDAQ
Capital Market, the New York Stock Exchange or the NYSE Amex LLC, then the
average of the closing sale prices of the Common Stock for the five (5) Trading
Days immediately prior to (but not including) the Determination Date;
 
(b)           If the Company's Common Stock is not traded on an exchange or on
the NASDAQ Global Market, NASDAQ Global Select Market, the NASDAQ Capital
Market, the New York Stock Exchange or the NYSE Amex LLC, but is traded on the
OTC Bulletin Board or in the over-the-counter market or Pink Sheets, then the
average of the closing bid and ask prices reported for the five (5) Trading Days
immediately prior to (but not including) the Determination Date;
 
(c)           Except as provided in clause (d) below and Section 3.1, if the
Company's Common Stock is not publicly traded, then as the Holder and the
Company agree, or in the absence of such an agreement, by arbitration in
accordance with the rules then standing of the American Arbitration Association,
before a single arbitrator to be chosen from a panel of persons qualified by
education and training to pass on the matter to be decided; or
 
(d)           If the Determination Date is the date of a liquidation,
dissolution or winding up, or any event deemed to be a liquidation, dissolution
or winding up pursuant to the Company's charter, then all amounts to be payable
per share to holders of the Common Stock pursuant to the charter in the event of
such liquidation, dissolution or winding up, plus all other amounts to be
payable per share in respect of the Common Stock in liquidation under the
charter, assuming for the purposes of this clause (d) that all of the shares of
Common Stock then issuable upon exercise of all of the Warrants are outstanding
at the Determination Date.
 
(D)           The term “Other Securities” refers to any stock (other than Common
Stock) and other securities of the Company or any other person (corporate or
otherwise) which the holder of the Warrant at any time shall be entitled to
receive, or shall have received, on the exercise of the Warrant, in lieu of or
in addition to Common Stock, or which at any time shall be issuable or shall
have been issued in exchange for or in replacement of Common Stock or Other
Securities pursuant to Section 4 or otherwise.
 
(E)           The term “Warrant Shares” shall mean the Common Stock issuable
upon exercise of this Warrant.
 
1.           Exercise of Warrant.
 
1.1.           Number of Shares Issuable upon Exercise.  From and after the
Issue Date through and including the Expiration Date, the Holder hereof shall be
entitled to receive, upon exercise of this Warrant in whole in accordance with
the terms of Section 1.2 or upon exercise of this Warrant in part in accordance
with Section 1.3, shares of Common Stock of the Company, subject to adjustment
pursuant to Section 4 below and Section 12(b) of the Subscription Agreement.
 
1.2.           Full Exercise.  This Warrant may be exercised in full by the
Holder hereof by delivery to the Company of an original or facsimile copy of the
form of subscription attached as Exhibit A hereto (the “Subscription Form”) duly
executed by such Holder and delivery within two days thereafter of payment, in
cash, wire transfer or by certified or official bank check payable to the order
of the Company, in the amount obtained by multiplying the number of shares of
Common Stock for which this Warrant is then exercisable by the Purchase Price
then in effect.  The original Warrant is not required to be surrendered to the
Company until it has been fully exercised.
 
 
B-2

--------------------------------------------------------------------------------

 
 
1.3.           Partial Exercise.  This Warrant may be exercised in part (but not
for a fractional share) by delivery of a Subscription Form in the manner and at
the place provided in Section 1.2, except that the amount payable by the Holder
on such partial exercise shall be the amount obtained by multiplying (a) the
number of whole shares of Common Stock designated by the Holder in the
Subscription Form by (b) the Purchase Price then in effect.  On any such partial
exercise, provided the Holder has surrendered the original Warrant, the Company,
at its expense, will forthwith issue and deliver to or upon the order of the
Holder hereof a new Warrant of like tenor, in the name of the Holder hereof or
as such Holder (upon payment by such Holder of any applicable transfer taxes)
may request, the whole number of shares of Common Stock for which such Warrant
may still be exercised.
 
1.4.           Automatic Exercise.   In the event this Warrant is exercisable
pursuant to the provisions of Section 2 hereof on a cashless basis as of the
close of the last trading day on or before the Expiration Date, then this
Warrant, to the extent not previously unexercised and subject to the limitation
in Section 10 of this Warrant shall be deemed to have been automatically
exercised without the requirement of any notice or delivery of the Subscription
Form, pursuant to the terms of Section 2.  Such Expiration Date will be deemed
the exercise date for purposes of determining the Warrant Share Delivery Date
and similar terms hereof.
 
1.5.           Company Acknowledgment.  The Company will, at the time of the
exercise of the Warrant, upon the request of the Holder hereof, acknowledge in
writing its continuing obligation to afford to such Holder any rights to which
such Holder shall continue to be entitled after such exercise in accordance with
the provisions of this Warrant. If the Holder shall fail to make any such
request, such failure shall not affect the continuing obligation of the Company
to afford to such Holder any such rights.
 
1.6.           Delivery of Stock Certificates, etc. on Exercise. The Company
agrees that, provided the full purchase price listed in the Subscription Form is
received as specified in Section 1.2, the shares of Common Stock purchased upon
exercise of this Warrant shall be deemed to be issued to the Holder hereof as
the record owner of such shares as of the close of business on the date on which
delivery of a Subscription Form shall have occurred and payment made for such
shares as aforesaid. As soon as practicable after the exercise of this Warrant
in full or in part, and in any event within three (3) business days thereafter
(“Warrant Share Delivery Date”), the Company at its expense (including the
payment by it of any applicable issue taxes) will cause to be issued in the name
of and delivered to the Holder hereof, or as such Holder (upon payment by such
Holder of any applicable transfer taxes) may direct in compliance with
applicable securities laws, a certificate or certificates for the number of duly
and validly issued, fully paid and non-assessable shares of Common Stock (or
Other Securities) to which such Holder shall be entitled on such exercise, plus,
in lieu of any fractional share to which such Holder would otherwise be
entitled, cash equal to such fraction multiplied by the then Fair Market Value
of one full share of Common Stock, together with any other stock or other
securities and property (including cash, where applicable) to which such Holder
is entitled upon such exercise pursuant to Section 1 or otherwise.  The Company
understands that a delay in the delivery of the Warrant Shares after the Warrant
Share Delivery Date could result in economic loss to the Holder.  As
compensation to the Holder for such loss, the Company agrees to pay (as
liquidated damages and not as a penalty) to the Holder for late issuance of
Warrant Shares upon exercise of this Warrant the proportionate amount of $100
per business day after the Warrant Share Delivery Date for each $10,000 of
Purchase Price of Warrant Shares for which this Warrant is exercised which are
not timely delivered, not to exceed a maximum amount of liquidated damages of
10% of the Purchase Price of the Warrant Shares.  The Company shall pay any
payments incurred under this Section in immediately available funds upon
demand.  Furthermore, in addition to any other remedies which may be available
to the Holder, in the event that the Company fails for any reason to effect
delivery of the Warrant Shares by the Warrant Share Delivery Date, the Holder
may revoke all or part of the relevant Warrant exercise by delivery of a notice
to such effect to the Company, whereupon the Company and the Holder shall each
be restored to their respective positions immediately prior to the exercise of
the relevant portion of this Warrant, except that the liquidated damages
described above shall be payable through the date notice of revocation or
rescission is given to the Company.
 
 
B-3

--------------------------------------------------------------------------------

 
 
1.7.           Buy-In.   In addition to any other rights available to the
Holder, if the Company fails to deliver to a Holder the Warrant Shares as
required pursuant to this Warrant after the Warrant Share Delivery Date and the
Holder or a broker on the Holder’s behalf, purchases (in an open market
transaction or otherwise) shares of common stock to deliver in satisfaction of a
sale by such Holder of the Warrant Shares which the Holder was entitled to
receive from the Company (a “Buy-In”), then the Company shall pay in cash to the
Holder (in addition to any remedies available to or elected by the Holder) the
amount by which (A) the Holder's total purchase price (including brokerage
commissions, if any) for the shares of common stock so purchased exceeds (B) the
aggregate Purchase Price of the Warrant Shares required to have been delivered
together with interest thereon at a rate of 15% per annum, accruing until such
amount and any accrued interest thereon is paid in full (which amount shall be
paid as liquidated damages and not as a penalty).  For example, if a Holder
purchases shares of Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to $10,000 of Purchase Price of Warrant Shares to
have been received upon exercise of this Warrant, the Company shall be required
to pay the Holder $1,000, plus interest. The Holder shall provide the Company
written notice indicating the amounts payable to the Holder in respect of the
Buy-In.
 
2.           Exercise.
 
(a)           Payment upon exercise may be made at the option of the Holder
either in (i) cash, wire transfer or by certified or official bank check payable
to the order of the Company equal to the applicable aggregate Purchase Price,
(ii) by delivery of Common Stock issuable upon exercise of the Warrants in
accordance with Section (b) below or (iii) by a combination of any of the
foregoing methods, for the number of Common Stock specified in such form (as
such exercise number shall be adjusted to reflect any adjustment in the total
number of shares of Common Stock issuable to the holder per the terms of this
Warrant) and the holder shall thereupon be entitled to receive the number of
duly authorized, validly issued, fully-paid and non-assessable shares of Common
Stock (or Other Securities) determined as provided herein.  Notwithstanding the
immediately preceding sentence, payment upon exercise may be made in the manner
described in Section 2(b) below, only with respect to Warrant Shares not
included for unrestricted public resale in an effective registration statement.
 
(b)           Subject to the provisions herein to the contrary, if the Fair
Market Value of one share of Common Stock is greater than the Purchase Price (at
the date of calculation as set forth below), in lieu of exercising this Warrant
for cash, the holder may elect to receive shares equal to the value (as
determined below) of this Warrant (or the portion thereof being cancelled) by
delivery of a properly endorsed Subscription Form delivered to the Company by
any means described in Section 12, in which event the Company shall issue to the
holder a number of shares of Common Stock computed using the following formula:
 

 
X=
Y (A-B)
     A

 

Where  
X =
the number of shares of Common Stock to be issued to the Holder

 
 
Y=
the number of shares of Common Stock purchasable under the Warrant or, if only a
portion of the Warrant is being exercised, the portion of the Warrant being
exercised (at the date of such calculation)

 
 
A=
Fair Market Value

 
 
B=
Purchase Price (as adjusted to the date of such calculation)

 
 
B-4

--------------------------------------------------------------------------------

 
 
For purposes of Rule 144 promulgated under the 1933 Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction in the manner described above shall be deemed to have been
acquired by the Holder, and the holding period for the Warrant Shares shall be
deemed to have commenced, on the date this Warrant was originally issued
pursuant to the Subscription Agreement.
 
3.           Adjustment for Reorganization, Consolidation, Merger, etc.
 
3.1.           Fundamental Transaction.  If, at any time while this Warrant is
outstanding, (A) the Company  effects any merger or  consolidation  of the
Company with or into another entity, (B) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions,  (C)
any tender offer or exchange offer (whether by the Company or another entity) is
completed pursuant to which holders of Common
Stock are permitted to tender or exchange their shares for other securities,
cash or property, (D) the Company consummates a stock purchase agreement or
other business combination (including, without limitation, a reorganization,
recapitalization, or spin-off) with one or more persons or entities whereby such
other persons or entities acquire more than the 50% of the outstanding shares of
Common Stock (not including any shares of Common Stock held by such other
persons or entities making or party to, or associated or affiliated with the
other persons or entities making or party to, such stock purchase agreement or
other business combination), (E) any “person” or “group” (as these terms are
used for purposes of Sections 13(d) and 14(d) of the 1934 Act) is or shall
become the “beneficial owner” (as defined in Rule 13d-3 under the 1934 Act),
directly or indirectly, of 50% of the aggregate Common Stock of the
Company, or (F) the Company effects any reclassification of the Common Stock or
any compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property (in any such
case, a “Fundamental  Transaction”), then, upon any subsequent exercise of this
Warrant, the Holder shall have the right to receive, for each Warrant Share that
would have been issuable upon such exercise immediately prior to the occurrence
of such Fundamental Transaction, at the option of the Holder, (a) upon exercise
of this Warrant, the number of shares of Common Stock of the successor or
acquiring corporation or of the Company, if it is the surviving corporation, and
any additional consideration (the “Alternate Consideration”) receivable upon or
as a result of such reorganization, reclassification, merger,
consolidation or disposition of assets by a Holder of the number of shares of
Common Stock for which this Warrant is exercisable immediately prior to such
event.  For purposes of any such exercise, the determination of the Purchase
Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the Company
shall apportion the Purchase Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration.  If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any exercise of this Warrant following such
Fundamental Transaction.  To the extent necessary to effectuate the
foregoing provisions, any successor to the Company or surviving entity in such
Fundamental Transaction shall issue to the Holder a new warrant consistent with
the foregoing provisions and evidencing the Holder's right to exercise such
warrant into Alternate Consideration.  The terms of any agreement pursuant to
which a Fundamental Transaction is effected shall include terms requiring any
such successor or surviving entity to comply with the provisions of this Section
3.1 and insuring that this Warrant (or any such replacement security) will be
similarly adjusted upon any subsequent transaction analogous to a Fundamental
Transaction.  “Black-Scholes Value” shall be determined in accordance with the
Black-Scholes Option Pricing Model obtained from the “OV” function on Bloomberg
L.P. using (i) a price per share of Common Stock equal to the VWAP of the Common
Stock for the Trading Day immediately preceding the date of consummation of the
applicable Fundamental Transaction, (ii) a risk-free interest rate corresponding
to the U.S. Treasury rate for a period equal to the remaining term of this
Warrant as of the date of such request and (iii) an expected volatility equal to
the 100 day volatility obtained from the HVT function on Bloomberg L.P.
determined as of the Trading Day immediately following the public announcement
of the applicable Fundamental Transaction.
 
 
B-5

--------------------------------------------------------------------------------

 
 
3.2.           Continuation of Terms.  Upon any reorganization, consolidation,
merger or transfer (and any dissolution following any transfer) referred to in
this Section 3, this Warrant shall continue in full force and effect and the
terms hereof shall be applicable to the Other Securities and property receivable
on the exercise of this Warrant after the consummation of such reorganization,
consolidation or merger or the effective date of dissolution following any such
transfer, as the case may be, and shall be binding upon the issuer of any Other
Securities, including, in the case of any such transfer, the person acquiring
all or substantially all of the properties or assets of the Company, whether or
not such person shall have expressly assumed the terms of this Warrant as
provided in Section 4.
 
3.3           Share Issuance.  Until the Expiration Date, if the Company shall
issue any Common Stock except for the Excepted Issuances (as defined in the
Subscription Agreement), prior to the complete exercise of this Warrant for a
consideration less than the Purchase Price then in effect at the time of such
issuance then, and thereafter successively upon each such issuance, the Purchase
Price shall be reduced to such other lower price for then outstanding
Warrants.  For purposes of this adjustment, the issuance of any security or debt
instrument of the Company carrying the right to convert such security or debt
instrument into Common Stock or of any warrant, right or option to purchase
Common Stock shall result in an adjustment to the Purchase Price upon the
issuance of the above-described security, debt instrument, warrant, right, or
option if such issuance is at a price lower than the Purchase Price in effect
upon such issuance and again at any time upon any actual, permitted, optional,
or allowed issuances of shares of Common Stock upon any actual, permitted,
optional, or allowed exercise of such conversion or purchase rights if such
issuance is at a price lower than the Purchase Price in effect upon any actual,
permitted, optional, or allowed issuance.  Common Stock issued or issuable by
the Company for no consideration or for consideration that cannot be determined
at the time of issue will be deemed issuable or to have been issued for $0.001
per share of Common Stock.  The reduction of the Purchase Price described in
this Section 3.3 is in addition to the other rights of the Holder described in
the Subscription Agreement.
 
4.           Extraordinary Events Regarding Common Stock.  In the event that the
Company shall (a) issue additional shares of Common Stock as a dividend or other
distribution on outstanding Common Stock, (b) subdivide its outstanding shares
of Common Stock, or (c) combine its outstanding shares of the Common Stock into
a smaller number of shares of Common Stock, then, in each such event, the
Purchase Price shall, simultaneously with the happening of such event, be
adjusted by multiplying the then Purchase Price by a fraction, the numerator of
which shall be the number of shares of Common Stock outstanding immediately
prior to such event and the denominator of which shall be the number of shares
of Common Stock outstanding immediately after such event, and the product so
obtained shall thereafter be the Purchase Price then in effect. The Purchase
Price, as so adjusted, shall be readjusted in the same manner upon the happening
of any successive event or events described herein in this Section 4. The number
of shares of Common Stock that the Holder of this Warrant shall thereafter, on
the exercise hereof, be entitled to receive shall be adjusted to a number
determined by multiplying the number of shares of Common Stock that would
otherwise (but for the provisions of this Section 4) be issuable on such
exercise by a fraction of which (a) the numerator is the Purchase Price that
would otherwise (but for the provisions of this Section 4) be in effect, and (b)
the denominator is the Purchase Price in effect on the date of such exercise.
 
 
B-6

--------------------------------------------------------------------------------

 
 
5.           Certificate as to Adjustments.  In each case of any adjustment or
readjustment in the shares of Common Stock (or Other Securities) issuable on the
exercise of the Warrants, the Company at its expense will promptly cause its
Chief Financial Officer or other appropriate designee to compute such adjustment
or readjustment in accordance with the terms of the Warrant and prepare a
certificate setting forth such adjustment or readjustment and showing in detail
the facts upon which such adjustment or readjustment is based, including a
statement of (a) the consideration received or receivable by the Company for any
additional shares of Common Stock (or Other Securities) issued or sold or deemed
to have been issued or sold, (b) the number of shares of Common Stock (or Other
Securities) outstanding or deemed to be outstanding, and (c) the Purchase Price
and the number of shares of Common Stock to be received upon exercise of this
Warrant, in effect immediately prior to such adjustment or readjustment and as
adjusted or readjusted as provided in this Warrant. The Company will forthwith
mail a copy of each such certificate to the Holder of the Warrant and any
Warrant Agent of the Company (appointed pursuant to Section 11 hereof).
 
6.           Reservation of Stock, etc. Issuable on Exercise of Warrant;
Financial Statements.   The Company will at all times reserve and keep
available, solely for issuance and delivery on the exercise of the Warrants, all
shares of Common Stock (or Other Securities) from time to time issuable on the
exercise of the Warrant.  This Warrant entitles the Holder hereof, upon written
request, to receive copies of all financial and other information distributed or
required to be distributed to the holders of the Company's Common Stock.
 
7.           Assignment; Exchange of Warrant.  Subject to compliance with
applicable securities laws, this Warrant, and the rights evidenced hereby, may
be transferred by any registered holder hereof (a "Transferor"). On the
surrender for exchange of this Warrant, with the Transferor's endorsement in the
form of Exhibit B attached hereto (the “Transferor Endorsement Form") and
together with an opinion of counsel reasonably satisfactory to the Company that
the transfer of this Warrant will be in compliance with applicable securities
laws, the Company will issue and deliver to or on the order of the Transferor
thereof a new Warrant or Warrants of like tenor, in the name of the Transferor
and/or the transferee(s) specified in such Transferor Endorsement Form (each a
"Transferee"), calling in the aggregate on the face or faces thereof for the
number of shares of Common Stock called for on the face or faces of the Warrant
so surrendered by the Transferor.
 
8.           Replacement of Warrant.  On receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and, in the case of any such loss, theft or destruction of this
Warrant, on delivery of an indemnity agreement or security reasonably
satisfactory in form and amount to the Company or, in the case of any such
mutilation, on surrender and cancellation of this Warrant, the Company at its
expense, twice only, will execute and deliver, in lieu thereof, a new Warrant of
like tenor.
 
9.           Maximum Exercise.  The Holder shall not be entitled to exercise
this Warrant on an exercise date, in connection with that number of shares of
Common Stock which would be in excess of the sum of (i) the number of shares of
Common Stock beneficially owned by the Holder and its affiliates on an exercise
date, and (ii) the number of shares of Common Stock issuable upon the exercise
of this Warrant with respect to which the determination of this limitation is
being made on an exercise date, which would result in beneficial ownership by
the Holder and its affiliates of more than 4.99% of the outstanding shares of
Common Stock on such date.  For the purposes of the immediately preceding
sentence, beneficial ownership shall be determined in accordance with
Section 13(d) of the 1934 Act and Rule 13d-3 thereunder.  Subject to the
foregoing, the Holder shall not be limited to aggregate exercises which would
result in the issuance of more than 4.99%.  The restriction described in this
paragraph may be waived, in whole or in part, upon sixty-one (61) days prior
notice from the Holder to the Company to increase such percentage up to 9.99%
but not in excess of 9.99%.  The Holder may decide whether to convert a
Convertible Note or exercise this Warrant to achieve an actual 4.99% or up to
9.99% ownership position as described above, but not in excess of 9.99%.
 
 
B-7

--------------------------------------------------------------------------------

 
 
10.           Warrant Agent.  The Company may, by written notice to the Holder
of the Warrant, appoint an agent (a “Warrant Agent”) for the purpose of issuing
Common Stock (or Other Securities) on the exercise of this Warrant pursuant to
Section 1, exchanging this Warrant pursuant to Section 7, and replacing this
Warrant pursuant to Section 8, or any of the foregoing, and thereafter any such
issuance, exchange or replacement, as the case may be, shall be made at such
office by such Warrant Agent.
 
11.           Transfer on the Company's Books.  Until this Warrant is
transferred on the books of the Company, the Company may treat the registered
holder hereof as the absolute owner hereof for all purposes, notwithstanding any
notice to the contrary.
 
12.           Registration Rights.  The Holder of this Warrant has been granted
certain registration rights by the Company.  These registration rights are set
forth in the Subscription Agreement.  The terms of the Subscription Agreement
and such registration rights are incorporated herein by this reference.


13.           Notices.   All notices, demands, requests, consents, approvals,
and other communications required or permitted hereunder shall be in writing
and, unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.  The addresses for
such communications shall be:  if to the Company, to: Attitude Drinks Inc.,
10415 Riverside Drive, Suite 101, Palm Beach Gardens, FL 33410, Attn: Roy
Warren, CEO and President, facsimile: (561) 799-5039, with a copy by facsimile
only to: Weed & Co., LLP, 4695 MacArthur Court, Suite 1430, Newport Beach, CA
92660, Attn: Rick Weed, Esq., facsimile: (949) 475-9087, and (ii) if to the
Holder, to the address and facsimile number listed on the first paragraph of
this Warrant, with copies by fax (which shall not constitute notice) only to:
Grushko & Mittman, P.C., 515 Rockaway Avenue, Valley Stream, New York 11581,
facsimile: (212) 697-3575, and and Ellenoff Grossman & Schole LLP, 150 East 42nd
Street, 11th Floor, New York, NY 10017, Attn: Stuart Neuhauser, Esq., facsimile:
(212) 370-7889.
 
 
B-8

--------------------------------------------------------------------------------

 
 
14.           Law Governing This Warrant.  This Warrant shall be governed by and
construed in accordance with the laws of the State of New York without regard to
principles of conflicts of laws.  Any action brought by either party against the
other concerning the transactions contemplated by this Warrant shall be brought
only in the state courts of New York or in the federal courts located in the
state and county of New York.  The parties to this Warrant hereby irrevocably
waive any objection to jurisdiction and venue of any action instituted hereunder
and shall not assert any defense based on lack of jurisdiction or venue or based
upon forum non conveniens.  The Company and Holder waive trial by jury.  The
prevailing party shall be entitled to recover from the other party its
reasonable attorney's fees and costs.  In the event that any provision of this
Warrant or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any
agreement.   Each party hereby irrevocably waives personal service of process
and consents to process being served in any suit, action or proceeding in
connection with this Agreement or any other Transaction Document by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.
 
 


 
 
[-Signature Page Follows-]
 
 
B-9

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Company has executed this Warrant as of the date first
written above.
 

 
ATTITUDE DRINKS, INC.
 
 
 
By:                                                             
       Name: Roy Warren
       Title:   President & Chief Executive Officer
 
 
 
 
     

 
 
B-10

--------------------------------------------------------------------------------

 
 
Exhibit A


FORM OF SUBSCRIPTION
(to be signed only on exercise of Warrant)
TO:  ATTITUDE DRINKS, INC.
The undersigned, pursuant to the provisions set forth in the attached Warrant
(No. ___________), hereby irrevocably elects to purchase (check applicable box):


___           ________ shares of the Common Stock covered by such Warrant; or
___
the maximum number of shares of Common Stock covered by such Warrant pursuant to
the cashless exercise procedure set forth in Section 2 of the Warrant.



The undersigned herewith makes payment of the full purchase price for such
shares at the price per share provided for in such Warrant, which is
$___________.  Such payment takes the form of (check applicable box or boxes):


___           $__________ in lawful money of the United States; and/or
___
the cancellation of such portion of the attached Warrant as is exercisable for a
total of _______ shares of Common Stock (using a Fair Market Value of $_______
per share for purposes of this calculation); and/or



___
the cancellation of such number of shares of Common Stock as is necessary, in
accordance with the formula set forth in Section 2 of the Warrant, to exercise
this Warrant with respect to the maximum number of shares of Common Stock
purchasable pursuant to the cashless exercise procedure set forth in Section 2.



The undersigned requests that the certificates for such shares be issued in the
name of, and delivered pursuant to the DTC instructions below or to
__________________________________________ whose address is
____________________________________________________________________________________________________________________________________________
 

--------------------------------------------------------------------------------


The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made pursuant to registration of the Common Stock under the Securities Act of
1933, as amended (the "Securities Act"), or pursuant to an exemption from
registration under the Securities Act.



 DTC Instructions:  

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Dated:___________________
 

--------------------------------------------------------------------------------

(Signature must conform to name of holder as specified on the face of the
Warrant)
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(Address)

 
 
B-11

--------------------------------------------------------------------------------

 
 
Exhibit B




FORM OF TRANSFEROR ENDORSEMENT
(To be signed only on transfer of Warrant)
For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading “Transferees” the right represented
by the within Warrant to purchase the percentage and number of shares of Common
Stock of ATTITUDE DRINKS, INC. to which the within Warrant relates specified
under the headings “Percentage Transferred” and “Number Transferred,”
respectively, opposite the name(s) of such person(s) and appoints each such
person Attorney to transfer its respective right on the books of ATTITUDE
DRINKS, INC. with full power of substitution in the premises.
 


Transferees
Percentage Transferred
Number Transferred
                 

 


Dated:  __________________, _______
 
 
 
Signed in the presence of:
 

--------------------------------------------------------------------------------

(Name)
 
 
ACCEPTED AND AGREED:
[TRANSFEREE]
 
 

--------------------------------------------------------------------------------

(Name)
 
 
 

--------------------------------------------------------------------------------

(Signature must conform to name of holder as specified on the face of the
warrant)
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(address)
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(address)

 
 
B-12

--------------------------------------------------------------------------------

 

Exhibit C
 
 
ESCROW AGREEMENT
 
 
           This Agreement is dated as of the 17th day of March, 2011 among
Attitude Drinks, Inc., a Delaware corporation (the “Company”), the subscribers
listed on Schedule 1 hereto (“Subscribers”), and Grushko & Mittman, P.C. (the
“Escrow Agent”):
 
W I T N E S S E T H:
 
           WHEREAS, the Company and Subscribers have entered into a Subscription
Agreement calling for the sale by the Company to the Subscribers of  secured
convertible Notes and Warrants for an aggregate purchase price of no minimum
dollar amount and up to $600,000; and
 
           WHEREAS, the parties hereto require the Company to deliver the Notes
and Warrants against payment therefor, with such Notes and the Escrowed Funds to
be delivered to the Escrow Agent, along with the other documents, instruments
and payments hereinafter described, to be held in escrow and released by the
Escrow Agent in accordance with the terms and conditions of this Agreement; and
 
           WHEREAS, the Escrow Agent is willing to serve as escrow agent
pursuant to the terms and conditions of this Agreement;
 
           NOW THEREFORE, the parties agree as follows:
 
ARTICLE I
 
INTERPRETATION
 
           1.1.           Definitions.  Capitalized terms used and not otherwise
defined herein that are defined in the Subscription Agreement shall have the
meanings given to such terms in the Subscription Agreement.  Whenever used in
this Agreement, the following terms shall have the following respective
meanings:
 
§ “Agreement” means this Agreement and all amendments made hereto and thereto by
written agreement between the parties;
 
§ “Broker” shall have the meaning set forth in Section 8(a) and on Schedule 8(a)
of the Subscription Agreement;
 
§ “Broker’s Fee” shall have the meaning set forth in Section 8(a) and on
Schedule 8(a) of the Subscription Agreement;
 
§ “Closing Date” shall have the meaning set forth in Section 1 of the
Subscription Agreement;
 
§  “Escrowed Payment” means an aggregate cash payment of up to $600,000;
 
§  “Legal Opinion” means the original signed legal opinion referred to in
Section 6 of the Subscription Agreement;
 
§ “Note” shall have the meaning set forth in the second recital to the
Subscription Agreement;
 
 
C-1

--------------------------------------------------------------------------------

 
 
§ “Placement Agent” shall have the meaning set forth in Section 8(a) and on
Schedule 8(a) of the Subscription Agreement;
 
§ “Placement Agent’s Fee” shall have the meaning set forth in Section 8(a) and
on Schedule 8(a) of the Subscription Agreement;
 
§ “Principal Amount” shall mean an aggregate of up to $600,000;
 
§ “Subscriber Legal Fees” shall have the meaning set forth in Section 8(b) of
the Subscription Agreement;
 
§ “Subscription Agreement” means the Subscription Agreement (and the exhibits
and schedules thereto) entered into or to be entered into by the Company and
Subscribers in reference to the sale and purchase of the Notes and Warrants;
 
§ “Warrants” shall have the meaning set forth in Section 2(b) of the
Subscription Agreement;
 
§ Collectively, the Legal Opinion, Notes, Warrants, and Subscription Agreement
signed and executed by all signators thereto other than the Subscribers,
Broker’s Fee/Placement Agent’s Fee and Subscriber Legal Fees and are referred to
as “Company Documents”; and
 
§ Collectively, the Escrowed Payment and the Subscribers executed Subscription
Agreement are referred to as “Subscriber Documents.”
 
           1.2.           Entire Agreement.  This Agreement along with the
Company Documents and the Subscriber Documents to which the Subscriber and the
Company or Subsidiary are a party constitute the entire agreement between the
parties hereto pertaining to the Company Documents and Subscriber Documents and
supersedes all prior agreements, understandings, negotiations and discussions,
whether oral or written, of the parties.  There are no warranties,
representations and other agreements made by the parties in connection with the
subject matter hereof, except as specifically set forth in this Agreement, the
Company Documents and the Subscriber Documents.
 
           1.3.           Extended Meanings.  In this Agreement words importing
the singular number include the plural and vice versa; words importing the
masculine gender include the feminine and neuter genders.  The word “person”
includes an individual, body corporate, partnership, trustee or trust or
unincorporated association, executor, administrator or legal representative.
 
           1.4.           Waivers and Amendments.  This Agreement may be
amended, modified, superseded, cancelled, renewed or extended, and the terms and
conditions hereof may be waived, only by a written instrument signed by all
parties, or, in the case of a waiver, by the party waiving compliance.  Except
as expressly stated herein, no delay on the part of any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of any party of any right, power or privilege hereunder
preclude any other or future exercise of any other right, power or privilege
hereunder.
 
           1.5.           Headings.  The division of this Agreement into
articles, sections, subsections and paragraphs and the insertion of headings are
for convenience of reference only and shall not affect the construction or
interpretation of this Agreement.
 
 
C-2

--------------------------------------------------------------------------------

 
 
           1.6.           Law Governing this Agreement.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
without regard to conflicts of laws principles that would result in the
application of the substantive laws of another jurisdiction.  Any action brought
by either party against the other concerning the transactions contemplated by
this Agreement shall be brought only in the state courts of New York or in the
federal courts located in the state of New York.  Both parties and the
individuals executing this Agreement and other agreements on behalf of the
Company agree to submit to the jurisdiction of such courts and waive trial by
jury.  The prevailing party (which shall be the party which receives an award
most closely resembling the remedy or action sought) shall be entitled to
recover from the other party its reasonable attorney’s fees and costs.  In the
event that any provision of this Agreement or any other agreement delivered in
connection herewith is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law.  Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of any agreement.
 
           1.7.           Specific Enforcement, Consent to Jurisdiction.  The
Company and Subscribers acknowledge and agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise
breached.  It is accordingly agreed that the parties shall be entitled to an
injuction or injunctions to prevent or cure breaches of the provisions of this
Agreement and to enforce specifically the terms and provisions hereof or
thereof, this being in addition to any other remedy to which any of them may be
entitled by law or equity.  Subject to Section 1.6 hereof, each of the Company
and Subscribers hereby waives, and agrees not to assert in any such suit, action
or proceeding, any claim that it is not personally subject to the jurisdiction
of such court, that the suit, action or proceeding is brought in an inconvenient
forum or that the venue of the suit, action or proceeding is improper.  Nothing
in this Section shall affect or limit any right to serve process in any other
manner permitted by law.
 
ARTICLE II
 
DELIVERIES TO THE ESCROW AGENT
 
           2.1.           Company Deliveries.  On or before the Closing Date,
the Company shall execute and deliver the Company Documents to the Escrow Agent.
 
          2.2.           Subscriber Deliveries.  On or before the Closing Date,
Subscribers shall execute and deliver the Subscription Agreements and shall
deliver the Escrowed Payment in cash, to the Escrow Agent.  The Escrowed Payment
will be delivered pursuant to the following wire transfer instructions:


Citibank, N.A.
1155 6th Avenue
New York, NY 10036
ABA Number: 0210-00089
For Credit to: Grushko & Mittman, IOLA Trust Account
Account Number: 45208884
 
           2.3.           Intention to Create Escrow Over Company Documents and
Subscriber Documents.  The Subscribers and Company intend that the Company
Documents and Subscriber Documents shall be held in escrow by the Escrow Agent
pursuant to this Agreement for their benefit as set forth herein.
 
 
C-3

--------------------------------------------------------------------------------

 
 
           2.4.           Escrow Agent to Deliver Company Documents and
Subscriber Documents.  The Escrow Agent shall hold and release the Company
Documents and Subscriber Documents only in accordance with the terms and
conditions of this Agreement.
 
ARTICLE III
 
RELEASE OF COMPANY DOCUMENTS AND SUBSCRIBER DOCUMENTS
 
           3.1.           Release of Escrow.  Subject to the provisions of
Section 4.2, the Escrow Agent shall release the Company Documents and Subscriber
Documents as follows:
 
(a)           On the Closing Date, the Escrow Agent will simultaneously release
the Company Documents to the Subscribers and release the Subscriber Documents to
the Company, except that:
 
(i)           Subscriber Legal Fees will be released directly to the
Subscriber’s attorneys. Company Legal Fees will be released directly to
Company’s attorneys; and
 
(ii)           the Broker’s Fee/Placement Agent’s Fee will be released to the
Broker/Placement Agent as described on Schedule 8 to the Subscription Agreement.
 
(b)           Notwithstanding the above, upon receipt by the Escrow Agent of
joint written instructions (“Joint Instructions”) signed by the Company and the
Subscribers, it shall deliver the Company Documents and Subscriber Documents in
accordance with the terms of the Joint Instructions.
 
(c)           Anything herein to the contrary notwithstanding, upon receipt by
the Escrow Agent of a final and non-appealable judgment, order, decree or award
of a court of competent jurisdiction (a “Court Order”), the Escrow Agent shall
deliver the Company Documents and Subscriber Documents in accordance with the
Court Order.  Any Court Order shall be accompanied by an opinion of counsel for
the party presenting the Court Order to the Escrow Agent (which opinion shall be
satisfactory to the Escrow Agent) to the effect that the court issuing the Court
Order has competent jurisdiction and that the Court Order is final and
non-appealable.
 
           3.2.           Acknowledgement of Company and Subscriber;
Disputes.  The Company and the Subscribers acknowledge that the only terms and
conditions upon which the Company Documents and Subscriber Documents are to be
released are set forth in Sections 3 and 4 of this Agreement.  The Company and
the Subscribers reaffirm their agreement to abide by the terms and conditions of
this Agreement with respect to the release of the Company Documents and
Subscriber Documents.  Any dispute with respect to the release of the Company
Documents and Subscriber Documents shall be resolved pursuant to Section 4.2 or
by agreement between the Company and Subscribers.


ARTICLE IV
 
CONCERNING THE ESCROW AGENT
 
           4.1.           Duties and Responsibilities of the Escrow Agent.  The
Escrow Agent’s duties and responsibilities shall be subject to the following
terms and conditions:
 
 
C-4

--------------------------------------------------------------------------------

 
 
(a)           The Subscribers and Company acknowledge and agree that the Escrow
Agent (i) shall not be responsible for or bound by, and shall not be required to
inquire into whether either the Subscribers or Company is entitled to receipt of
the Company Documents and Subscriber Documents pursuant to any other agreement
or otherwise; (ii) shall be obligated only for the performance of such duties as
are specifically assumed by the Escrow Agent pursuant to this Agreement; (iii)
may rely on and shall be protected in acting or refraining from acting upon any
written notice, instruction, instrument, statement, request or document
furnished to it hereunder and believed by the Escrow Agent in good faith to be
genuine and to have been signed or presented by the proper person or party,
without being required to determine the authenticity or correctness of any fact
stated therein or the propriety or validity or the service thereof; (iv) may
assume that any person believed by the Escrow Agent in good faith to be
authorized to give notice or make any statement or execute any document in
connection with the provisions hereof is so authorized; (v) shall not be under
any duty to give the property held by Escrow Agent hereunder any greater degree
of care than Escrow Agent gives its own similar property; and (vi) may consult
counsel satisfactory to Escrow Agent, the opinion of such counsel to be full and
complete authorization and protection in respect of any action taken, suffered
or omitted by Escrow Agent hereunder in good faith and in accordance with the
opinion of such counsel.
 
(b)           The Subscribers and Company acknowledge that the Escrow Agent is
acting solely as a stakeholder at their request and that the Escrow Agent shall
not be liable for any action taken by Escrow Agent in good faith and believed by
Escrow Agent to be authorized or within the rights or powers conferred upon
Escrow Agent by this Agreement.  The Subscribers and Company, jointly and
severally, agree to indemnify and hold harmless the Escrow Agent and any of
Escrow Agent’s partners, employees, agents and representatives for any action
taken or omitted to be taken by Escrow Agent or any of them hereunder, including
the fees of outside counsel and other costs and expenses of defending itself
against any claim or liability under this Agreement, except in the case of gross
negligence or willful misconduct on Escrow Agent’s part committed in its
capacity as Escrow Agent under this Agreement.  The Escrow Agent shall owe a
duty only to the Subscribers and Company under this Agreement and to no other
person.
 
(c)           The Subscribers and Company jointly and severally agree to
reimburse the Escrow Agent for outside counsel fees, to the extent authorized
hereunder and incurred in connection with the performance of its duties and
responsibilities hereunder.
 
(d)           The Escrow Agent may at any time resign as Escrow Agent hereunder
by giving five (5) days prior written notice of resignation to the Subscribers
and the Company.  Prior to the effective date of the resignation as specified in
such notice, the Subscribers and Company will issue to the Escrow Agent a Joint
Instruction authorizing delivery of the Company Documents and Subscriber
Documents to a substitute Escrow Agent selected by the Subscribers and
Company.  If no successor Escrow Agent is named by the Subscribers and Company,
the Escrow Agent may apply to a court of competent jurisdiction in the State of
New York for appointment of a successor Escrow Agent, and to deposit the Company
Documents and Subscriber Documents with the clerk of any such court.
 
(e)           Other than in connection with the Subscriber Legal Fees, the
Escrow Agent does not have and will not have any interest in the Company
Documents and Subscriber Documents, but is serving only as escrow agent, having
only possession thereof.  The Escrow Agent shall not be liable for any loss
resulting from the making or retention of any investment in accordance with this
Escrow Agreement.
 
(f)           This Agreement sets forth exclusively the duties of the Escrow
Agent with respect to any and all matters pertinent thereto and no implied
duties or obligations shall be read into this Agreement.
 
(g)           The Escrow Agent shall be permitted to act as counsel for the
Subscribers in any dispute as to the disposition of the Company Documents and
Subscriber Documents, in any other dispute between the Subscribers and Company,
whether or not the Escrow Agent is then holding the Company Documents and
Subscriber Documents and continues to act as the Escrow Agent hereunder.
 
 
C-5

--------------------------------------------------------------------------------

 
 
(h)           The provisions of this Section 4.1 shall survive the resignation
of the Escrow Agent or the termination of this Agreement.
 
           4.2.           Dispute Resolution: Judgments.  Resolution of disputes
arising under this Agreement shall be subject to the following terms and
conditions:
 
(a)           If any dispute shall arise with respect to the delivery,
ownership, right of possession or disposition of the Company Documents and
Subscriber Documents, or if the Escrow Agent shall in good faith be uncertain as
to its duties or rights hereunder, the Escrow Agent shall be authorized, without
liability to anyone, to (i) refrain from taking any action other than to
continue to hold the Company Documents and Subscriber Documents pending receipt
of a Joint Instruction from the Subscribers and Company, or (ii) deposit the
Company Documents and Subscriber Documents with any court of competent
jurisdiction in the State of New York, in which event the Escrow Agent shall
give written notice thereof to the Subscribers and the Company and shall
thereupon be relieved and discharged from all further obligations pursuant to
this Agreement.  The Escrow Agent may, but shall be under no duty to, institute
or defend any legal proceedings which relate to the Company Documents and
Subscriber Documents.  The Escrow Agent shall have the right to retain counsel
if it becomes involved in any disagreement, dispute or litigation on account of
this Agreement or otherwise determines that it is necessary to consult counsel.
 
(b)           The Escrow Agent is hereby expressly authorized to comply with and
obey any Court Order.  In case the Escrow Agent obeys or complies with a Court
Order, the Escrow Agent shall not be liable to the Subscribers and Company or to
any other person, firm, corporation or entity by reason of such compliance.
 
ARTICLE V
 
GENERAL MATTERS
 
           5.1.           Termination.  This escrow shall terminate upon the
release of all of the Company Documents and Subscriber Documents or at any time
upon the agreement in writing of the Subscribers and Company.
 
           5.2.           Notices.   All notices, demands, requests, consents,
approvals, and other communications required or permitted hereunder shall be in
writing and, unless otherwise specified herein, shall be (i) personally served,
(ii) deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.  The addresses for
such communications shall be:
 
 
C-6

--------------------------------------------------------------------------------

 
 
(a)           If to the Company, to:


Attitude Drinks Inc.
10415 Riverside Drive, Suite 101
Palm Beach Gardens, FL 33410
Attn: Roy Warren, CEO and President
Fax: (561) 799-5039


With a copy by facsimile only to:


Weed & Co., LLP
4695 MacArthur Court, Suite 1430
Newport Beach, CA 92660
Attn: Rick Weed, Esq.
Fax: (949) 475-9087


(b)           If to the Subscribers: to the addresses set forth on Schedule 1


With copies by facsimile only to (which shall not constitute notice):
 
Grushko & Mittman, P.C.
515 Rockaway Avenue
Valley Stream, New York 11581
Fax: 212-697-3575


Ellenoff Grossman & Schole LLP
150 East 42nd Street, 11th Floor
New York, NY 10017
Attn: Stuart Neuhauser, Esq.
Fax: (212) 370-7889


 
(c)
If to the Escrow Agent, to:

 
Grushko & Mittman, P.C.
515 Rockaway Avenue
Valley Stream, New York 11581
Fax: 212-697-3575
 
or to such other address as any of them shall give to the others by notice made
pursuant to this Section 5.2.
 
           5.3.           Interest.  The Escrowed Payment shall not be held in
an interest bearing account nor will interest be payable in connection
therewith.  In the event the Escrowed Payment is deposited in an interest
bearing account, the Subscribers shall be entitled to receive any accrued
interest thereon, but only if the Escrow Agent receives from the Subscriber the
Subscribers’ United States taxpayer identification number and other requested
information and forms.
 
           5.4.           Assignment; Binding Agreement.  Neither this Agreement
nor any right or obligation hereunder shall be assignable by any party without
the prior written consent of the other parties hereto.  This Agreement shall
enure to the benefit of and be binding upon the parties hereto and their
respective legal representatives, successors and assigns.
 
           5.5.           Invalidity.  In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal, or unenforceable in any respect for any reason, the
validity, legality and enforceability of any such provision in every other
respect and of the remaining provisions contained herein shall not be in any way
impaired thereby, it being intended that all of the rights and privileges of the
parties hereto shall be enforceable to the fullest extent permitted by law.
 
 
C-7

--------------------------------------------------------------------------------

 
 
           5.6.           Counterparts/Execution.  This Agreement may be
executed in any number of counterparts and by different signatories hereto on
separate counterparts, each of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute but one and the same
instrument.  This Agreement may be executed by facsimile transmission and
delivered by facsimile transmission.
 
           5.7.           Agreement.  Each of the undersigned states that he has
read the foregoing Escrow Agreement and understands and agrees to it.
 
 
C-8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed and delivered this
Escrow  Agreement, as of the date first written above.


“COMPANY”
ATTITUDE DRINKS, INC.
a Delaware corporation




By:  /s/ Roy Warren
Roy Warren
President & CEO


ESCROW AGENT:
 
GRUSHKO & MITTMAN, P.C.




 By:/s/ Grushko & Mittman, P.C.
Name:
 
SUBSCRIBERS:


                                                                                    
 

 ALPHA CAPITAL ANSTALT   WHALEHAVEN CAPITAL FUND LIMITED      By:
___________________________________    By: __________________________________
 Name:  Name:  Title:    Title:

 
 

By: ___________________________________    By:
__________________________________  Name:  Name:  Title:    Title:

 
 

By: ___________________________________    By:
__________________________________  Name:  Name:  Title:    Title:

 
 
C-9

--------------------------------------------------------------------------------

 
 

SCHEDULE 1
(SUBSCRIBERS)




SUBSCRIBER
PRINCIPAL
AMOUNT
ALPHA CAPITAL ANSTALT
[Address Omitted]
$125,000.00
 
 
J & N INVEST LLC
[Address Omitted]
$215,000.00
 
 
JOE & SUE MAYA
[Address Omitted]
$50,000.00
 
 
WHALEHAVEN CAPITAL FUND LIMITED
[Address Omitted]
$125,000.00
LINDA R. IENNACO
[Address Omitted]
$30,000.00
 
 
SETH FARBMAN
[Address Omitted]
$25,000.00
 
 
RAMSHEAD HOLDING LTD.
[Address Omitted]
$30,000.00
 
 
TOTALS
$600,000.00



 
C-10

--------------------------------------------------------------------------------

 
 
Exhibit D
FORM OF LEGAL OPINION]


March 17, 2011




TO:
The Subscribers identified on Schedule A hereto:





We have acted as counsel to Attitude Drinks, Inc., a Delaware corporation (the
“Company”), in connection with the offer and sale by the Company of secured
promissory notes in the principal amount of up to $600,000 (the "Notes"), and
Class A common stock purchase warrants ("Warrants") to the Subscribers
identified on Schedule A hereto (each a “Subscriber”), in the amounts designated
thereon, for an aggregate purchase price of up to $600,000 pursuant to the
exemption from registration under the Securities Act of 1933, as amended (the
"Act) as set forth in Regulation D ("Regulation D") promulgated thereunder.
Capitalized terms used herein and not otherwise defined shall have the meaning
assigned to them in the subscription agreement (the "Agreement") by and between
the Company and Subscriber entered into at or about the date hereof.  The
Agreement, and the agreements described below are sometimes hereinafter referred
to collectively as the "Documents".


In connection with the opinions expressed herein, we have made such examination
of law as we considered appropriate or advisable for purposes hereof.  As to
matters of fact material to the opinions expressed herein, we have relied, with
your permission, upon the representations and warranties as to factual matters
contained in and made by the Company and the Subscriber pursuant to the
Documents and upon certificates and statements of certain government officials
and of officers of the Company as described below.  We have also examined
originals or copies of certain corporate documents or records of the Company as
described below:


(a)           Bylaws of the Company
(b)           Certificate of Incorporation of the Company as amended
(c)           Escrow Agreement
(d)           Form of Agreement
(e)           Form of Class A Common Stock Purchase Warrants
(f)           Form of Note
(g)           Minutes of the action of the Company’s Board of Directors,
including unanimous Board of Directors approval of the Documents, a copy of
which is annexed hereto.
 
In rendering this opinion, we have, with your permission, assumed: (a) the
authenticity of all documents submitted to us as originals; (b) the conformity
to the originals of all documents submitted to us as copies; (c) the genuineness
of all signatures; (d) the legal capacity of natural persons; (e) the truth,
accuracy and completeness of the information, factual matters, representations
and warranties contained in all of such documents; (f) the due authorization,
execution and delivery of all such documents by Subscriber, and the legal, valid
and binding effect thereof on Subscriber; and (g) that the Company and the
Subscriber will act in accordance with their respective representations and
warranties as set forth in the Documents.


 
D-1

--------------------------------------------------------------------------------

 
 
We are members of the bar of the State of California.   We express no opinion as
to the laws of any jurisdiction other than Delaware, New York, California, and
the federal laws of the United States of America.  We express no opinion with
respect to the effect or application of any other laws.  Special rulings of
authorities administering any of such laws or opinions of other counsel have not
been sought or obtained by us in connection with rendering the opinions
expressed herein.
 
1.           The Company and each Subsidiary is duly incorporated, validly
existing and in good standing in the jurisdictions of their formation; have
qualified to do business in each state and jurisdiction where required unless
the failure to do so would not have a material impact on their operations; and
have the requisite corporate power and authority to conduct their businesses,
and to own, lease and operate their properties.
 
2.           The Company and each Subsidiary has the requisite corporate power
and authority to execute, deliver and perform its obligations under the
Documents.  The Documents, and the issuance of the Notes and Warrants and the
reservation and issuance of Common Stock issuable upon conversion of the Notes
and exercise of the Warrants issuable upon the Closing Date have been (a) duly
approved by the Board of Directors of the Company and each Subsidiary, as
required, and (b) the Securities, when issued pursuant to the Agreement and upon
delivery, shall be validly issued and outstanding, fully paid and non
assessable.
 
3.           The execution, delivery and performance of the Documents by the
Company and each Subsidiary and the consummation of the transactions
contemplated thereby, will not, with or without the giving of notice or the
passage of time or both:
 
(a)           Violate the provisions of the Certificate of Incorporation or
bylaws of the Company or each Subsidiary; or
 
(b)           To the best of counsel's knowledge, violate any judgment, decree,
order or award of any court binding upon the Company or each Subsidiary.
 
4.           The Documents constitute the valid and legally binding obligations
of the Company and each Subsidiary and are enforceable against the Company and
each Subsidiary in accordance with their respective terms.
 
5.           The Securities have not been registered under the Securities Act of
1933, as amended (the "Act") or under the laws of any state or other
jurisdiction, and are or will be issued pursuant to a valid exemption from
registration.
 
6.           The holders of the Securities will not be subject to the provisions
of the anti-takeover statutes of Delaware.
 
7.           The Company and each Subsidiary has either obtained the approval of
the transactions described in the Documents from its Principal Market and
shareholders, or no such approval is required
 
8.           The Subscriber has been granted valid security interests in the
Collateral as defined in the Security Agreement) pursuant to the Documents,
enforceable against the Company and each Subsidiary in accordance with their
respective terms and provisions, and to the extent such security interest may be
perfected under the NYUCC by the filing of financing statements, then upon the
due and timely filing of Uniform Commercial Code financing statements respecting
the Company, with the Secretary of State of the State of Delaware, those
security interests will be perfected in such Collateral to the extent described
in those statements and the Security Agreement.
 
 
D-2

--------------------------------------------------------------------------------

 
 
9.           The Company, Subsidiaries and their Boards of Directors have taken
all necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company’s
and Subsidiaries’ Certificate of Incorporation (or similar charter documents) or
the laws of their respective jurisdictions of incorporation that is or could
become applicable to the Subscriber as a result of the Subscriber, the Company
and Subsidiaries fulfilling their obligations or exercising their rights under
the Documents, including without limitation as a result of the Company’s
issuance of the Notes, Warrants and Common Stock issuable upon conversion of the
Notes and exercise of the Warrants and the Subscribers’ ownership of the Notes,
Warrants and Common Stock issuable upon conversion of the Notes and exercise of
the Warrants.
 
Our opinions expressed above are specifically subject to the following
limitations, exceptions, qualifications and assumptions:
 
A.           The effect of bankruptcy, insolvency, reorganization, moratorium
and other similar laws relating to or affecting the relief of debtors or the
rights and remedies of creditors generally, including without limitation the
effect of statutory or other law regarding fraudulent conveyances and
preferential transfers.
 
B.           Limitations imposed by state law, federal law or general equitable
principles upon the specific enforceability of any of the remedies, covenants or
other provisions of any applicable agreement and upon the availability of
injunctive relief or other equitable remedies, regardless of whether enforcement
of any such agreement is considered in a proceeding in equity or at law.
 
C.           This opinion letter is governed by, and shall be interpreted in
accordance with, the Legal Opinion Accord (the "Accord") of the ABA Section of
Business Law (1991). As a consequence, it is subject to a number of
qualifications, exceptions, definitions, limitations on coverage and other
limitations, all as more particularly described in the Accord, including the
General Qualifications and the Equitable Principles Limitation, and this opinion
letter should be read in conjunction therewith.
 
This opinion is rendered as of the date first written above, is solely for your
benefit in connection with the Agreement and may not be relief upon or used by,
circulated, quoted, or referred to nor may any copies hereof by delivered to any
other person without our prior written consent.  We disclaim any obligation to
update this opinion letter or to advise you of facts, circumstances, events or
developments which hereafter may be brought to our attention and which may
alter, affect or modify the opinions expressed herein.
 
Very truly yours,




Weed & Co. LLP
 
 
D-3

--------------------------------------------------------------------------------

 
 
SCHEDULE A


SUBSCRIBER
PRINCIPAL
AMOUNT
WARRANTS
ALPHA CAPITAL ANSTALT
[Address Omitted]
$125,000.00
 
 
 
J & N INVEST LLC
[Address Omitted]
$215,000.00
 
 
 
JOE & SUE MAYA
[Address Omitted]
$  50,000.00
 
 
 
WHALEHAVEN CAPITAL FUND LIMITED
[Address Omitted]
$125,000.00
 
LINDA R. IENNACO
[Address Omitted]
$  30,000.00
 
 
 
SETH FARBMAN
[Address Omitted]
$  25,000.00
 
 
 
RAMSHEAD HOLDING LTD.
[Address Omitted]
$  30,000.00
 
 
 
TOTALS
$600,000.00
 

 
 
D-4

--------------------------------------------------------------------------------

 


EXHIBIT E Form of Lockup Agreement


LOCKUP AGREEMENT
(12 months – past indebtedness to employees]
 
This AGREEMENT (the "Agreement") is made as of the ____ day of March, 2011, by
______________ ("Holder"), maintaining an address at Attitude Drinks Inc., 10415
Riverside Drive, Suite 101, Palm Beach Gardens, FL 33410, facsimile: (561)
799-50397, in connection with his ownership of shares of Attitude Drinks, Inc.,
a Delaware corporation (the "Company").


NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which consideration are hereby acknowledged, Holder agrees as follows:


1.           Background.


a.           Holder is the beneficial owner of the amount of shares of the
Common Stock, $0.001 par value, of the Company (“Common Stock”) designated on
the signature page hereto.


b.           Holder acknowledges that the Company has entered into or will enter
into at or about the date hereof agreements (each a “Subscription Agreement”)
with subscribers to the Company’s Notes, Shares and Warrants (the
“Subscribers”).  Holder understands that, as a condition to proceeding with the
Offering, the Subscribers have required, and the Company has agreed to obtain on
behalf of the Subscribers an agreement from the Holder to refrain from selling
any securities of the Company issued to the Holder and which represents an
aggregate of not more than $600,000 of current indebtedness to current employees
for a period of twelve months from the date of the Subscription Agreement
(“Restriction Period”) except as described below.


2.           Sale Restriction.


a.           Holder hereby agrees that during the Restriction Period, the Holder
will not sell, transfer or otherwise dispose of any shares of Common Stock or
any options, warrants or other rights to purchase shares of Common Stock or any
other security of the Company which Holder owns or has a right to acquire as of
the date hereof, other than in connection with an offer made to all stockholders
of the Company in connection with merger, consolidation or similar transaction
involving the Company.  Holder further agrees that the Company is authorized to
and the Company agrees to place "stop orders" on its books to prevent any
transfer of shares of Common Stock or other securities of the Company held by
Holder in violation of this Agreement.  The Company agrees not to allow to occur
any transaction inconsistent with this Agreement.


b.           Any subsequent issuance to and/or acquisition by Holder of Common
Stock or options or instruments convertible into Common Stock will be subject to
the provisions of this Agreement.


c.           The foregoing notwithstanding, each Holder may transfer or sell,
during each 90 days, on a cumulative basis, up to twenty-five percent (25%) of
the Common Stock owned by the Holder on the Closing Date (the “Allowance”), in
market transactions only if the average daily volume is not less than 500,000
shares per day for the previous ten (10) trading days.
 
 
E-1

--------------------------------------------------------------------------------

 
 
3.           Miscellaneous.


a.           At any time, and from time to time, after the signing of this
Agreement Holder will execute such additional instruments and take such action
as may be reasonably requested by the Subscribers to carry out the intent and
purposes of this Agreement.


b.           This Agreement shall be governed by and construed in accordance
with the laws of the State of New York without regard to principles of conflicts
of laws.  Any action brought by either party against the other concerning the
transactions contemplated by this Agreement shall be brought only in the state
courts of New York or in the federal courts located in the state of New
York.  The parties to this Agreement hereby irrevocably waive any objection to
jurisdiction and venue of any action instituted hereunder and shall not assert
any defense based on lack of jurisdiction or venue or based upon forum non
conveniens.  The parties executing this Agreement and other agreements referred
to herein or delivered in connection herewith agree to submit to the in personam
jurisdiction of such courts and hereby irrevocably waive trial by jury.  The
prevailing party shall be entitled to recover from the other party its
reasonable attorney's fees and costs.  In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any
agreement.  Notices hereunder shall be given in the same manner as set forth in
the Subscription Agreement.  Each party hereby irrevocably waives personal
service of process and consents to process being served in any suit, action or
proceeding in connection with this Agreement or any other Transaction Document
by mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.  Holder irrevocably appoints the Company its true and
lawful agent for service of process upon whom all processes of law and notices
may be served and given in the manner described above; and such service and
notice shall be deemed valid personal service and notice upon Holder with the
same force and validity as if served upon Holder.


c.           The restrictions on transfer described in this Agreement are in
addition to and cumulative with any other restrictions on transfer otherwise
agreed to by the Holder or to which the Holder is subject to by applicable law.


d.           This Agreement shall be binding upon Holder, its legal
representatives, successors and assigns.


e.           This Agreement may be signed and delivered by facsimile,
electronically and such facsimile or electronically signed and delivered
Agreement shall be enforceable.


f. The Company agrees not to take any action or allow any act to be taken which
would be inconsistent with this Agreement.


g. The Holder acknowledges that this Lockup Agreement is being entered into for
the benefit of the Subscribers identified in the Subscription Agreement may be
enforced by the Subscribers and may not be amended without the consent of the
Subscribers (in the manner described in the Subscription Agreement), which may
be withheld for any reason.
 
 
E-2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, and intending to be legally bound hereby, Holder has
executed this Agreement as of the day and year first above written.


HOLDER:




__________________________________________
  (Signature of Holder)


__________________________________________
  (Print Name of Holder)
 
__________________________________________
Number of Shares of Common Stock
Beneficially Owned Represented by
______________ shares of Common Stock
and options, warrants and rights to acquire
______________ additional shares of Common
Stock


COMPANY:


ATTITUDE DRINKS, INC.




By:______________________________________
 
 
E-3

--------------------------------------------------------------------------------

 
 
Schedule 1                                List of Subscribers
 


SUBSCRIBER
ALPHA CAPITAL ANSTALT
[Address Omitted]
J & N INVEST LLC
[Address Omitted]
JOE & SUE MAYA
[Address Omitted]
WHALEHAVEN CAPITAL FUND LIMITED
[Address Omitted]
LINDA R. IENNACO
[Address Omitted]
SETH FARBMAN
[Address Omitted]
RAMSHEAD HOLDING LTD.
[Address Omitted]

 
 
S-1

--------------------------------------------------------------------------------

 
 
Schedules 5, 8, 9, 11 and 12
 
Schedule 5(a) Subsidiaries
 


Attitude Drink Company, Inc., a Delaware corporation, is a wholly owned
subsidiary and has 50,000,000 shares of common stock, $.001 par value, of which
100,000 shares are issued and outstanding and held of record by the Company
 
SCHEDULE 5(d) Capitalization and Additional Issuances


Capital Structure


As of March 7, 2011, the total authorized capital stock which the Corporation
shall have authority to issue is: One Billion Twenty Million (1,020,000,000) of
which stock One Billion (1,000,000,000) shares of the par value of $.001 each
shall be common stock and of which Twenty Million (20,000,000) shares of the par
value of $.001 each shall be preferred stock. Further, the board of directors of
this Corporation, by resolution only and without further action or approval, may
cause the Corporation to issue one or more classes or one or more series of
preferred stock within any class thereof and which classes or series may have
such voting powers, full or limited, or no voting powers, and such designations,
preferences and relative, participating, optional or other special rights, and
qualifications, limitations or restrictions thereof, as shall be stated and
expressed in the resolution or resolutions adopted by the board of directors,
and to fix the number of shares constituting any classes or series and to
increase or decrease the number of shares of any such class or
series.  Effective July 7, 2010, the Corporation implemented a 20:1 reverse
split of its common stock.  As of March 7, 2011, there are 43,566,197 shares of
common stock issued and outstanding and 9,000,000 shares of Series A Convertible
Preferred Stock issued and outstanding.


Securities Authorized for Issuance under Equity Compensation Plans


The Company currently has 884,568 shares of common stock reserved for issuance
under stock options granted under the March 2009 Stock Option, Compensation, and
Incentive Plan. The Company also issued an option to purchase 17,500 shares of
common stock to a consultant at an exercise price of $13.00 per share.


The Company currently has 461,111 shares of common stock available for issuance
as grants of stock options or common stock under its 2010 Stock Compensation and
Incentive Plan.


Convertible Notes and Warrants


The Company entered into a series of financing agreements over the last three
years under which it issued convertible notes and Class A and Class B Warrants
to purchase its common stock.  The Company had an aggregate of $4,039,413 in
principal outstanding in convertible notes payable and Class A Warrants
outstanding to purchase an aggregate of 90,010,706 shares of common stock at
exercise prices ranging from $0.035 to $15.00 per share, with expiration dates
ranging from April 2011 to January 2016. The Class B Warrants will be issued
upon exercise of certain Class A Warrants and have an exercise price of $15.00
per share. Upon exercise of certain Class A Warrants, the Company would have the
obligation to issue Class B Warrants to purchase 278,068 shares of common stock
at an exercise price of $15.00 per share. Class B Warrants to purchase 35,000
shares of common stock have a three year term and Class B Warrants representing
the right to purchase 243,068 shares will expire after five years.


See attached capitalization schedule which is incorporated by reference herein.
 
 
S-2

--------------------------------------------------------------------------------

 
 
SCHEDULE 5(f)(iii) Reset


The issuance of securities at lower prices than existing long-term
notes/warrants will reset existing long-term notes and warrants to a lower
conversion/exercise price. The Company has an aggregate of $4,039,413 in
principal outstanding in convertible notes payable at conversion prices of $.035
unless the market price is lower in which the conversion price will be based on
a range of 75%-80% of the average of 3-5 lowest closing bid prices over a range
of 10-20 days prior to the conversion date and Class A Warrants outstanding to
purchase an aggregate of 90,010,706 shares of common stock at exercise prices
ranging from $0.035 to $15.00 per share, with expiration dates ranging from
April 2011 to January 2016. The Class B Warrants will be issued upon exercise of
certain Class A Warrants and have an exercise price of $15.00 per share. Upon
exercise of certain Class A Warrants, the Company would have the obligation to
issue Class B Warrants to purchase 278,068 shares of common stock at an exercise
price of $15.00 per share. Class B Warrants to purchase 35,000 shares of common
stock have a three year term and Class B Warrants representing the right to
purchase 243,068 shares will expire after five years.


SCHEDULE 5(h) Litigation


On May 18, 2009, F&M Merchant Group, LLC commenced a lawsuit in the state of
Texas to recover the balance owed by us under a Sales Agent Agreement entered by
the parties on November 1, 2008.  This agreement requires us to pay $5,000 per
month and a 5% commission on all net sales. On September 3, 2009, a final
judgment by default was approved by the district court in Denton County, Texas
for a total sum of $22,348.  This claim has been recorded on the Company’s
records.   Due to the lack of adequate capital financing, we have not been able
to make any payments.  


On June 5, 2009, Tuttle Motor Sports, Inc. commenced a lawsuit in the state of
Florida to recover the balance owed by us under a Letter of Agreement to sponsor
a Top Fuel Dragster for the 2008 NHRA racing season in the amount of $803,750.
Out of this total amount, only $300,000 is required to be paid in cash with the
remainder to be paid in shares of common stock. This amount had already been
recorded in our records. During May, 2010, Tuttle Motor Sports, Inc. dismissed
the lawsuit without prejudice.  Prior to that time, the parties went through
mediation but were unable to settle.  The likelihood of an unfavorable outcome
cannot be evaluated as another lawsuit possibly could be filed against the
Company.


 On August 21, 2009, CH Fulfillment Services, LLC commenced a lawsuit in the
state of Alabama to recover past due amounts owed by us under a contract to
provide shipping and fulfillment services.  The claim is for $2,106 plus
interest and legal costs.  This amount was already recorded on our records as
well as projected interest costs of $682 and estimated court costs of $307 for a
total of $3,095. This amount was recorded on our records.  A process of
garnishment by the district court in Mobile County, Alabama was approved on
September 25, 2009 for the total amount of $3,095.  On October 26, 2009, the
same court authorized a garnishment process to pay $657 which was done as part
payment of the total due amount.  No other payments have been paid.


On November 9, 2009, Nationwide Distribution Services, Inc. filed a lawsuit in
the state of Florida to recover past due amounts owed by us under a contract to
provide storage and warehouse fees. The Court approved a final judgment on
January 11, 2010 in the sum of $3,650, court costs of $350 and interest fees of
$959 for a total sum of $4,959.   We have already recorded a similar amount in
our records.  As of April 2, 2010, we received a letter of notification from
Nationwide Distribution Services, Inc. that at 12:00 noon on April 19, 2010, the
products owned by us and stored at their facilities were sold at public
auction.  This sale constituted satisfaction of the final judgment brought
against us.
 
 
S-3

--------------------------------------------------------------------------------

 
 
On September 16, 2010, Fortitech, Inc. filed a lawsuit in the state of Florida
to recover past due amounts owed by us under a contract to provide goods for a
certain beverage product.  Fortitech is seeking an amount of $18,584 plus
interest and costs.  We have already recorded $18,334 of the total in our
records.
 
The Opportunity Fund, LLC filed a lawsuit in the state of Ohio on October 15,
2010 to recover $120,000 and $33,000 (total of $153,000) plus interest of 15%
for two short term bridge loans that are in default.  These amounts have already
been recorded on our records.  


On January 28, 2011, we received notification of a lawsuit filed by Vintage
Filings, LLC in the state of Florida on December 30, 2010 to recover $7,507,
together with interest, for past due services.  We have already recorded $7,384
of the total in our records.  We expect to resolve this matter as soon as
practical.


SCHEDULE 5(k) Solvency


As set forth in the Company’s Reports, its total current liabilities exceed its
total assets.  Further, the Company’s long-term convertible notes payable as of
December 31, 2010 are $842,290. Even with the proceeds from the sale of
securities hereunder and the Company’s current cash flow, the Company will need
additional funds to continue operations and pay the Company’s debts when they
become due. The Company is currently in default of certain of its short-term
bridge notes and has substantial debt obligations.


SCHEDULE 5(l) Defaults


As of December 31, 2010, the Company was in default in paying certain
April-2008, May-2008 and August-2008 debt obligations in which the debt holders
agreed in January, 2009 to extend the due dates to April 30, 2009.  The Company
is working on the extension of the due dates for these debts which amount to
$268,000.One of the April-2008 debts had the due date extended to March 31,
2011. One of the debt holders, the Opportunity Fund, LLC filed a lawsuit in the
state of Ohio on October 15, 2010 to recover $120,000 and $33,000 (total of
$153,000) plus interest of 15% for two short term bridge loans that are in
default.  These amounts have already been recorded on our records.  We expect to
resolve this matter as soon as practical, although there is no guarantee.


The Company’s convertible note obligations totaled $4,039,413 in principal at
March 7, 2011, as set forth on Schedule 5(d). The Company secured a waiver of
any event of default from note holders holding $4,000,561 or 100%  of
convertible notes at or before Closing.


SCHEDULE 5(o) Undisclosed Liabilities


None.


SCHEDULE 5(w) Transfer Agent


The current transfer agent is


Pacific Stock Transfer
Attn: Beth
4045 South Spencer St., Suite 403
Las Vegas, NV 89119
T. (702) 361-3033
F. (702) 433-1979
 
 
S-4

--------------------------------------------------------------------------------

 
 
The transfer agent is NOT a participant in the DTC Automated Securities Transfer
Program.  See Section 9(g) of the Subscription Agreement.
 
SCHEDULE 8 Fees
 
Subscriber Legal Fees
 
Grusko & Mittman, P.C. shall receive $10,000.
 
Ellenoff Grossman & Schole LLP shall receive $10,000.
 
Weed & Co. LLP shall receive $10,000
 
Placement Agent Fee 10% cash of proceeds received by Company at each Closing (up
to $60,000), and warrants equal to 10% of the total number of Warrants sold
and/or issued in the Offering and certain expenses.  The Warrants will be
exercisable immediately after the date of the Closing and expire five (5) years
after the Closing.  The Warrants shall be identical to the Warrants issued to
the Investors.
 
SCHEDULE 9(e) Use of Proceeds
 
Gross Amount
$600,000
   
less Placement Agent Fees
$  60,000
less Subscriber’s Legal Fees
$  10,000
Less Ellenoff Legal Fees
$  10,000
Less Weed Fees
$  10,000
Net to Company
$510,000
Apply to:
 
Inventory and product production
$150,000
Marketing, sales, investor & public relations
$150,000
Employee compensation and benefits
$100,000
Working capital and corporate overead
$110,000
   

 
SCHEDULE 9(p)(v) Negative Covenants
 
The Company may settle or redeem senior notes or outstanding past due debt (the
“Obligations”)when funds allow or unpaid or accrued officers salaries as allowed
by the Subscription Agreement. The Obligations are as set forth on Schedule
9(p)(v).
 
SCHEDULE 9(l) Intellectual Property
 
All Intellectual Property is pledged to the Secured Lenders.  Applications for
trademarks for the energy drink Vis Viva™, IQZOL™, Phase III™ and just!™ have
been filed with the U.S. Trademark Service which approvals are pending.  While
working on trademark and brand development for the dairy platform of functional
drinks and protein delivery, we were approached by the owners of the entire
intellectual property portfolio once developed and commercialized at Bravo
Brands, Inc. On August 8, 2008, we entered into an Asset Purchase Agreement with
RFC BB Holdings, LLC (seller) with a $507,500 secured convertible promissory
note to purchase the right, title and interest to this intellectual property
portfolio, notably “Slammers” and “Blenders”.
 
 
S-5

--------------------------------------------------------------------------------

 
 
SCHEDULE 11.1 Securities to be Registered
 
Subscribers
 
Alpha Capital Anstalt-Common stock underlying $125,000 convertible note
 
Warrants to purchase shares of common stock*
 
Whalehaven Capital Fund Limited-Common stock underlying $125,000 convertible
note
 
 Warrants to purchase shares of common stock*
 
J&N Invest LLC-Common stock underlying $215,000 convertible note
 
Warrants to purchase shares of common stock*
 
Joe & Sue Maya- Common stock underlying $50,000 convertible note
 
Warrants to purchase shares of common stock*
 
Linda R. Iennaco-Common stock underlying $30,000 convertible note
 
Warrants to purchase shares of common stock*
 
Seth Farbman-Common stock underlying $25,000 convertible note
 
Warrants to purchase shares of common stock*
 
Ramshead Holding Ltd.- Common stock underlying $30,000 convertible note
 
Warrants to purchase shares of common stock*
 
* One Class A Common Stock Purchase Warrant was issued for every share which
would be issued on the closing date assuming the complete conversion of the
notes on the closing date at the conversion price.
 
The Company has also granted piggyback registration rights on the outstanding
convertible notes and warrants set forth in Schedule 5(d).
 
SCHEDULE 12(a) Excepted Issuances


Convertible Notes and Warrants


The Company entered into a series of financing agreements over the last three
years under which it issued convertible notes and Class A and Class B Warrants
to purchase its common stock.  The Company had an aggregate of $4,039,413 in
principal outstanding in convertible notes payable and Class A Warrants
outstanding to purchase an aggregate of 90,010,706 shares of common stock at
exercise prices ranging from $0.035 to $15.00 per share, with expiration dates
ranging from April 2011 to January 2016. The Class B Warrants will be issued
upon exercise of certain Class A Warrants and have an exercise price of $15.00
per share. Upon exercise of certain Class A Warrants, the Company would have the
obligation to issue Class B Warrants to purchase 278,068 shares of common stock
at an exercise price of $15.00 per share. Class B Warrants to purchase 35,000
shares of common stock have a three year term and Class B Warrants representing
the right to purchase 243,068 shares will expire after five years.
 
 
S-6

--------------------------------------------------------------------------------

 
 
Outstanding convertible notes and warrants are as set forth in Schedule 5(d).
 
Stock Plans


The Company currently has 884,568 shares of common stock reserved for issuance
under stock options granted under the March 2009 Stock Option, Compensation, and
Incentive Plan. The Company also issued an option to purchase 17,500 shares of
common stock to a consultant at an exercise price of $13.00 per share.


The Company currently has 461,111 shares of common stock available for issuance
as grants of stock options or common stock under its 2010 Stock Compensation and
Incentive Plan.


The Company may issue an aggregate of not more than $600,000 of current
indebtedness to current employees of the Company at valuations of not less than
the greater of the Conversion Price on the Closing Date or on the applicable
date of issuances and which holders of such securities are not granted any
registration rights. The Company has not identified employees it may issue
shares for under this provision.


The Company reserves the rights to any other Excepted Issuances under Section
12(a).


 
S-7

--------------------------------------------------------------------------------

 



                                               
ATTITUDE DRINKS INCORPORATED
                       
SUMMARY CAPITALIZATION SCHEDULE
                 
 
   
AT 3/7/11
             

 

                                                                           
 
 
Grant Dates Range
   
Expiration Dates Range
   
Warrants/ Options Granted
   
Exercise Price Range
   
Total Common stock equivalents
   
Proceeds of the exercise price
                                       
CLASS A WARRANTS (A)
  2007-2011     2011-2016       90,010,706     $ .035-$15.00       90,010,706  
  $ 3,712,888                                                
CLASS B WARRANTS (A)
       
3-5 YEARS
      278,068     $ 15.00       278,068     $ 4,171,022                        
                       
  TOTAL WARRANTS
                90,288,774               90,288,774     $ 7,883,910            
                                   
STOCK OPTIONS
  2008-2010    
3-5 YEARS
      1,027,068     $ .60-$13.00       1,027,068     $ 1,217,068                
                               
  TOTAL WARRANTS AND OPTIONS
                91,315,842               91,315,842     $ 9,100,978  

                                             
  CONVERTIBLE PREFERRED STOCK
 
9,000,000 SHARES
                            54,000,000                                          
             
  CONVERTIBLE NOTES PAYABLE (B)
 
NOTES OWED
    4,039,413                       88,316,397              
ACCRUED INTEREST
                      16,180,349                                                
       
  OUTSTANDING SHARES ISSUED
                                43,566,197                                      
                 
      TOTAL COMMON STOCK EQUIVALENTS
                                293,378,785     $ 9,100,978  

                                                 
TOTAL AUTHORIZED COMMON STOCK SHARES
              1,000,000,000              
LESS COMMON STOCK EQUIVALENTS
                      (293,378,785 )            
AVAILABLE COMMON STOCK SHARES TO ISSUE
              706,621,215                                                      
 
(A) Once certain Class A Warrants are exercised, associated Class B warrants can
then be exercised
                         
(B) All convertible debts have a calculation based on a fixed price. If the
market price is lower than the fixed price, then the
                 
conversion price is based on a range of 75%-80% of the average of 3-5 lowest
closing bid prices over a range of 10-20 days.
                 
 
                                           


 
 
S-8

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 